Case 19-34574-KRH             Doc 206      Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                          Document     Page 1 of 93


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


 In re:
                                                                   Chapter 7

 LECLAIRRYAN PLLC,                                                 Case No. 19-34574 (KRH)


 Debtor.1


     SUMMARY OF FIRST AND FINAL FEE APPLICATION OF HUNTON ANDREWS
      KURTH LLP AS COUNSEL FOR LECLAIRRYAN PLLC FOR ALLOWANCE OF
        FINAL COMPENSATION AND FINAL REIMBURSEMENT OF EXPENSES

 Basic Information
 Name of Applicant:                                           Hunton Andrews Kurth LLP
 Name of Client:                                              LeClairRyan PLLC
 Petition Date:                                               September 3, 2019
 Retention Date:                                              September 3, 2019
 Date of Order Approving Employment:                          September 27, 2019

 First and Final Application Period
 Time Period Covered:                                         September 3, 2019, to October 4, 2019
 Total Hours Billed:                                          442.50
 Total Fees Requested:                                        $296,127.70
 Total Expenses Requested:                                    $2,013.58
 Blended Rate:                                                $669.22/hour

 Historical
 Fees Approved to Date by Interim Order:                      $0.00
 Expenses Approved to Date by Interim Order:                  $0.00

 1
          The last four digits of the Debtor’s federal tax identification number are 2451.


 HUNTON ANDREWS KURTH LLP
 Riverfront Plaza, East Tower
 951 East Byrd Street
 Richmond, Virginia 23219
 Telephone: (804) 788-8200
 Facsimile: (804) 788-8218
 Tyler P. Brown (VSB No. 28072)
 Jason W. Harbour (VSB No. 68220)
 Henry P. (Toby) Long, III (VSB No. 75134)

 Counsel to the Debtor
Case 19-34574-KRH       Doc 206    Filed 10/31/19 Entered 10/31/19 14:20:17   Desc Main
                                  Document     Page 2 of 93


 Allowed Fees Paid to Date:                          $0.00
 Allowed Expenses Paid to Date:                      $0.00
 Fees Paid Pursuant to Monthly Statements, Not       $0.00
 Yet Allowed:
 Expenses Paid Pursuant to Monthly                   $0.00
 Statements, Not Yet Allowed:




                                                 2
Case 19-34574-KRH             Doc 206      Filed 10/31/19 Entered 10/31/19 14:20:17          Desc Main
                                          Document     Page 3 of 93



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


 In re:
                                                                   Chapter 7

 LECLAIRRYAN PLLC,                                                 Case No. 19-34574 (KRH)


 Debtor.1


     FIRST AND FINAL FEE APPLICATION OF HUNTON ANDREWS KURTH LLP
       AS COUNSEL FOR LECLAIRRYAN PLLC FOR ALLOWANCE OF FINAL
          COMPENSATION AND FINAL REIMBURSEMENT OF EXPENSES

          Hunton Andrews Kurth LLP (“Hunton”), the above-captioned debtor (“LeClairRyan” or

 the “Debtor”), submits this first and final application (the “Application”) for allowance of

 compensation for professional services rendered and actual and necessary expenses incurred by

 Hunton, counsel for LeClairRyan PLLC, during the period September 3, 2019, through October

 4, 2019 (the “Final Application Period”), under sections 330 and 331 of title 11 of the United

 States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

 (the “Bankruptcy Rules”), Rule 2016-1 of the Local Rules of Bankruptcy Practice and Procedure

 for the United States Bankruptcy Court of the Eastern District of Virginia (the “Local Rules”).



 1
          The last four digits of the Debtor’s federal tax identification number are 2451.


 HUNTON ANDREWS KURTH LLP
 Riverfront Plaza, East Tower
 951 East Byrd Street
 Richmond, Virginia 23219
 Telephone: (804) 788-8200
 Facsimile: (804) 788-8218
 Tyler P. Brown (VSB No. 28072)
 Jason W. Harbour (VSB No. 68220)
 Henry P. (Toby) Long, III (VSB No. 75134)

 Counsel to the Debtor
Case 19-34574-KRH        Doc 206    Filed 10/31/19 Entered 10/31/19 14:20:17          Desc Main
                                   Document     Page 4 of 93


 In support of this Application, Hunton represents as follows:

               I.   JURISDICTION, VENUE AND PREDICATES FOR RELIEF

        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. Venue

 is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding within the

 meaning of 28 U.S.C. § 157(b)(2).

        2.      The predicates for the relief requested herein are sections 330 and 331 of the

 Bankruptcy Code, Bankruptcy Rule 2016, and Local Rule 2016-1.

                                        II. BACKGROUND

        3.      On September 3, 2019 (the “Petition Date”), the Debtor filed with the Court its

 voluntary petition for relief under chapter 11 of the Bankruptcy Code, commencing the above-

 captioned chapter 11 case.

        4.      On September 4, 2019, the Court entered the Order Establishing Certain Notice,

 Case Management and Administrative Procedures [ECF. No. 38] (the “Case Management

 Order”).    The Case Management Order, among other things, approved the Notice, Case

 Management and Administrative Procedures (the “Case Management Procedures”).

        5.      On September 27, 2019, the Court entered the Order Authorizing the Employment

 and Retention of Hunton Andrews Kurth LLP as Counsel for LeClairRyan PLLC Effective as of

 the Petition Date [Doc. No. 133] (the “Retention Order”), authorizing the Debtor to employ and

 retain Hunton Andrews Kurth as their counsel, effective as of the Petition Date.

        6.      On October 4, 2019, the Court entered the Order of Conversion of Chapter 11 to

 Chapter 7 [Doc. No. 140].

        7.      Hunton has not filed any fee applications in this matter to date, nor has Hunton

 been paid any amount for fees for post-petition services. All fees and expenses supporting


                                                 2
Case 19-34574-KRH        Doc 206    Filed 10/31/19 Entered 10/31/19 14:20:17           Desc Main
                                   Document     Page 5 of 93


 Hunton’s Application reflect all fees and expenses incurred by Hunton as counsel for the Debtor

 during the Final Application Period.

                                    III. RELIEF REQUESTED

        8.      Hunton submits this Application (a) for final allowance of reasonable

 compensation for the actual, reasonable, and necessary professional services that it has rendered

 as counsel for the Debtor in this case during the Final Application Period in the amount of

 $296,127.70, and (b) for final reimbursement of actual, reasonable, and necessary expenses

 incurred in representing the Debtor during the Final Application Period in the amount of

 $2,013.58.

        9.      A summary schedule of the time expended by all Hunton professionals and

 paraprofessionals engaged in the representation of the Debtor during the Final Application

 Period is attached hereto as Exhibit A. A summary schedule of hours and fees covered by this

 Application, categorized by project code is attached hereto as Exhibit B. A summary schedule of

 the out-of-pocket expenses incurred by Hunton is attached hereto as Exhibit C. A detailed

 chronological itemization of the services rendered is attached hereto as Exhibit D.

                             IV. BASIS FOR RELIEF REQUESTED

        10.     During the Final Application Period, Hunton provided numerous services to the

 Debtor, including, but not limited to: (i) preparing on behalf of the Debtor all motions,

 applications, and related papers required in the administration of the Debtor’s estate; (ii)

 analyzing the Debtors’ leases and communicating and negotiating with landlords and the Debtor

 in preparation of the Omnibus Motion for entry of an Order Authorizing LeClairRyan PLLC to

 (I) Reject Unexpired Lease and (II) Abandon Certain Property in Conjunction with Such

 Rejection [Doc. No. 18] and Second Omnibus Motion for Entry of an Order Authorizing


                                                 3
Case 19-34574-KRH        Doc 206    Filed 10/31/19 Entered 10/31/19 14:20:17            Desc Main
                                   Document     Page 6 of 93


 LeClairRyan PLLC to (I) Reject Unexpired Leases and (II) Abandon Certain Property in

 Conjunction with Such Rejection [Doc. No. 69]; (iii) analyzing certain of the Debtor’s executory

 contracts in preparation of the Omnibus Motion of LeClairRyan PLLC for Entry of Interim and

 Final Orders Authorizing the Debtor to Assume Certain Executory Contracts [Doc. No. 12]; (iv)

 representing the Debtor in connection with obtaining the use of cash collateral including the

 Interim Order Authorizing LeClairRyan PLLC to Use Cash Collateral, Granting Adequate

 Protection and Related Relief, and Scheduling a Final Hearing [Doc. No. 41] and the Second

 Interim Order Authorizing LeClairRyan PLLC to Use Cash Collateral, Granting Adequate

 Protection and Related Relief, and Scheduling and Final Hearing [Doc. No. 124]; (v) leading

 efforts to prepare the Debtor and all other necessary parties to assist with the wind-down of the

 Debtor’s estate including with respect to file disposition issues resulting in the Motion of

 LeClairRyan PLLC for Approval of Client File Disposition Procedures [Doc. No. 70]; (vi)

 regularly communicating with the Clerk’s office, Chambers, and the U.S. Trustee’s office

 regarding various case administration issues; (vii) attending the initial debtor interview, (viii)

 negotiating with parties in interest; (ix) preparing witnesses, preparing to argue and attending

 hearings related to the prosecution of the Debtor’s bankruptcy case; and (x) providing legal

 advice regarding numerous issues relating to the bankruptcy and winding up the affairs of the

 Debtor.

        11.     In performing the services detailed in this Application, Hunton has endeavored to

 ensure that its professionals comply with the applicable provisions of the Bankruptcy Code, the

 Bankruptcy Rules, the Local Rules, and any other applicable procedures or orders of the Court.

        12.     Hunton has endeavored to represent the Debtor in the most expeditious and

 economical manner possible. Tasks have been assigned to attorneys and paralegals at Hunton so


                                                 4
Case 19-34574-KRH          Doc 206    Filed 10/31/19 Entered 10/31/19 14:20:17         Desc Main
                                     Document     Page 7 of 93


 that the work has been performed by those most familiar with the particular matter or task and,

 where attorney involvement was required, by the lowest hourly rate professional appropriate for

 a particular matter. Moreover, Hunton has endeavored to coordinate with the other professionals

 involved in this case so as to minimize any duplication of effort and to minimize attorneys’ fees

 and expenses to the Debtor. Hunton believes it has been successful in this regard.

        13.        No agreement or understanding exists between Hunton and any other person for

 the sharing of compensation received or to be received for services rendered in or in connection

 with this case.

                                          V.     NOTICE

        14.        Notice of this Application has been provided to all necessary parties in

 accordance with the Case Management Procedures and the Compensation Procedures. Hunton

 submits that no other or further notice need be provided.




                                                 5
Case 19-34574-KRH        Doc 206    Filed 10/31/19 Entered 10/31/19 14:20:17           Desc Main
                                   Document     Page 8 of 93




        WHEREFORE, Hunton respectfully requests that this Court enter an Order,

 substantially in the form attached hereto (i) approving this Application, (ii) allowing for final

 allowance of reasonable compensation for the actual, reasonable and necessary professional

 services that Hunton has rendered as counsel to the Debtor in this case for the Final Application

 Period in the amount of $296,127.70, (iii) allowing for final reimbursement of actual, reasonable

 and necessary expenses incurred by Hunton in representing the Debtor during the Final

 Application Period in the amount of $2,013.58, and (iv) for such other relief as the Court deems

 proper and just.

 DATED: October 31, 2019


                                             /s/ Tyler P. Brown
                                             Tyler P. Brown (VSB No. 28072)
                                             Jason W. Harbour (VSB No. 68220)
                                             Henry P. (Toby) Long, III (VSB No. 75134)
                                             HUNTON ANDREWS KURTH LLP
                                             Riverfront Plaza, East Tower
                                             951 East Byrd Street
                                             Richmond, Virginia 23219
                                             Telephone: (804) 788-8200
                                             Facsimile: (804) 788-8218
                                             Email: tpbrown@HuntonAK.com
                                                     jharbour@HuntonAK.com
                                                     hlong@HuntonAK.com

                                             Counsel to the Debtor




                                                6
Case 19-34574-KRH             Doc 206      Filed 10/31/19 Entered 10/31/19 14:20:17                      Desc Main
                                          Document     Page 9 of 93




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


 In re:
                                                                   Chapter 7

 LECLAIRRYAN PLLC,                                                 Case No. 19-34574 (KRH)


 Debtor.1


          ORDER GRANTING FIRST AND FINAL FEE APPLICATION OF HUNTON
           ANDREWS KURTH LLP AS COUNSEL FOR LECLAIRRYAN PLLC FOR
                   ALLOWANCE OF FINAL COMPENSATION AND
                     FINAL REIMBURSEMENT OF EXPENSES

          Upon consideration of the Final Fee Application (the “Application”)2 of Hunton Andrews

 Kurth LLP (“Hunton”), the above-captioned debtor (“LeClairRyan” or the “Debtor”), for

 allowance of compensation for professional services rendered and actual and necessary expenses

 incurred by Hunton, counsel for LeClairRyan PLLC, during the period September 3, 2019,

 through October 4, 2019 (the “Final Application Period”), and finding that the Court has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and determining that proper

 and adequate notice has been given and that no other or further notice is necessary; and after due

 1
          The last four digits of the Debtor’s federal tax identification number are 2451.

 2
          Capitalized terms not defined herein shall have the meanings ascribed to them in the Application.


 HUNTON ANDREWS KURTH LLP
 Riverfront Plaza, East Tower
 951 East Byrd Street
 Richmond, Virginia 23219
 Telephone: (804) 788-8200
 Facsimile: (804) 788-8218
 Tyler P. Brown (VSB No. 28072)
 Jason W. Harbour (VSB No. 68220)
 Henry P. (Toby) Long, III (VSB No. 75134)

 Counsel to the Debtor
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 10 of 93


 deliberation thereon; and good and sufficient cause appearing therefore,

        IT IS HEREBY ORDERED that:

        1.      The Application is GRANTED.

        2.      Hunton is allowed final compensation in the amount of $296,127.70 and

 reimbursement of expenses in the amount of $2,013.58 for the Final Application Period as

 requested in the Application; provided, however, the allowance of the compensation and

 reimbursement of expenses requested in the Application shall be without prejudice solely to the

 rights of Lynn L. Tavenner, Chapter 7 Trustee for the Debtor’s estate, prior to April 29, 2020,

 unless such deadline is extended by (a) the Court prior to that date upon a written motion filed a

 least ten (10) days in advance of the proposed hearing thereon or (b) written agreement between

 Hunton and the Trustee (as extended, the “Trustee Claim Deadline”), to assert any and all claims

 of the estate against Hunton arising from its representation of the Debtor (unless barred by any

 applicable statute of limitations) and to setoff, deduct or otherwise recover any such claims from

 the compensation and reimbursement of expenses requested in this Application; except that the

 Trustee further acknowledges and agrees that she will not object to any specific line item of fees

 and expenses sought by Hunton in the Application; and provided further that, unless approved by

 the Court on a final basis at an earlier date, upon the expiration of the Trustee Claim Deadline,

 the Application shall be deemed approved on a final basis without further Order of the Court.

        3.      The Trustee is authorized to disburse to Hunton, pursuant to § 726, payment in the

 amount of the fees and expenses incurred during the Final Application Period.

        4.      The Trustee is authorized and empowered to take such actions as may be

 necessary and appropriate to implement the terms of this Order.

        5.      This Court shall retain jurisdiction with respect to all matters relating to the


                                                 2
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 11 of 93


 interpretation or implementation of this Order.

        6.      This Order shall be effective immediately upon entry.


 Dated: _________________, 2019


                                              __________________________________________
                                                UNITED STATES BANKRUPTCY JUDGE

 WE ASK FOR THIS:


 /s/ Tyler P. Brown
 Tyler P. Brown (VSB No. 28072)
 Jason W. Harbour (VSB No. 68220)
 HUNTON ANDREWS KURTH LLP
 Riverfront Plaza, East Tower
 951 East Byrd Street
 Richmond, VA 23219
 Tel: (804) 788-8200
 Fax: (804) 788-8218
 Email: tpbrown@HuntonAK.com
         jharbour@HuntonAK.com


 Counsel to the Debtor


                     CERTIFICATION OF ENDORSEMENT
                  UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

        I hereby certify that the foregoing proposed order has been endorsed by or served
 upon all necessary parties.
                                               /s/ Tyler P. Brown




                                                   3
Case 19-34574-KRH   Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17   Desc Main
                           Document    Page 12 of 93




                                EXHIBIT A
           Case 19-34574-KRH      Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17            Desc Main
                                         Document    Page 13 of 93


                                  PROFESSIONALS RENDERING SERVICES

                                         First and Final Application Period
                                        (September 3, 2019 – October 4, 2019)

  Name of Professional      Position          Department           First Bar      Hourly    Total       Total
                                                                   Admission      Billing   Billed   Compensation
                                                                     Date          Rate     Hours
Tyler P. Brown               Partner          Bankruptcy              1987         $883     139.00    $122,737.00
Syed S. Ahmad                Partner           Litigation             2003         $784      1.20      $940.80
Jason W. Harbour             Partner          Bankruptcy              2001         $736     45.80     $33,708.80
Justin W. Paget             Counsel           Bankruptcy              2008         $622      7.90      $4,913.80
Henry P. (Toby) Long, III   Associate         Bankruptcy              2007         $622     168.40    $104,744.80
Shannon E. Daily            Associate         Bankruptcy              2010         $613      1.80      $1,103.40
Nathan Kramer               Associate         Bankruptcy              2014         $460     27.10     $12,466.00
Jennifer E. Wuebker         Associate         Bankruptcy              2015         $427     13.70      $5,849.90
Tina L. Canada              Paralegal         Bankruptcy              N/A          $257     37.60      $9,663.20
                                                                                  Total:    442.50    $296,127.70
                                                                             Blended Rate: $669.22
Case 19-34574-KRH   Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17   Desc Main
                           Document    Page 14 of 93


                                EXHIBIT B
Case 19-34574-KRH     Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17       Desc Main
                             Document    Page 15 of 93


                     COMPENSATION BY PROJECT CATEGORY

                            First and Final Application Period
                           (September 3, 2019 – October 4, 2019)

Project Code   Project Category                             Total Hours      Total Fees
     110       Case Administration                                  147.20      $98,127.10
     120       Asset Analysis & Recovery                             15.30      $10,639.00
     140       Relief from Stay/Adequate Protection                  16.60      $10,185.90
     150       Meetings of and Communications with                   15.80      $10,923.80
               Creditors
    160        Fee/Employment Applications                           31.40      $17,383.60
    185        Assumption/Rejection of Leases and                    75.80      $47,617.10
               Contracts
    190        Litigation                                             1.70        $624.70
    210        Business Operations                                   91.40     $62,991.00
    220        Employee Issues/Benefits                               6.10      $4,426.00
    230        Financing/Cash Collateral                             39.40     $31,999.00
    240        Tax Issues                                             0.10         $88.30
    310        Claims Administration/Objections                       1.70      $1,122.20
                                                  Total:            442.50    $296,127.70
Case 19-34574-KRH   Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17   Desc Main
                           Document    Page 16 of 93


                                EXHIBIT C
Case 19-34574-KRH      Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17            Desc Main
                              Document    Page 17 of 93


                                    EXPENSE SUMMARY

                               First and Final Application Period
                              (September 3, 2019 – October 4, 2019)

    Expense Category            Service Provider (if applicable)   Unit Cost (if    Total
                                                                   applicable)     Expenses
Delivery/Messenger Services                                                          $200.45
Other – Miscellaneous                                                                $350.75
(Hearing Transcripts)
Online Research                 (Lexis Nexis and Westlaw Fees)                      $1,412.38
Local Travel                      (Parking and Transportation)                         $50.00
                                                                          Total:    $2,013.58
Case 19-34574-KRH   Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17   Desc Main
                           Document    Page 18 of 93




                                EXHIBIT D
Case 19-34574-KRH            Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                                          Desc Main
                                    Document    Page 19 of 93
                                                                                  HUNTON ANDREWS KURTH LLP
                                                                                  RIVERFRONT PLAZA, EAST TOWER
                                                                                  951 EAST BYRD STREET
                                                                                  RICHMOND, VA 23219-4074


                                                                                  TEL 804 • 788 • 8200
                                                                                  FAX 804 • 788 • 8218

                                                                                  EIN   XX-XXXXXXX
  INVOICE SUMMARY

  LeClairRyan, PLLC                                                               FILE NUMBER:                 045890.0000006
  ATTN: Lori D. Thompson                                                          INVOICE NUMBER:              101168655
  General Counsel                                                                 DATE:                        10/24/2019
  Attn: Lori D. Thompson
  4405 Cox Road
  Glen Allen, VA 23060

  CLIENT NAME:           LeClairRyan, PLLC – Post-Petition
  BILLING ATTORNEY:      TYLER P. BROWN


 Statement for professional services and charges rendered in connection with the referenced matter(s), for
 the period ending October 4, 2019 at Noon per the attached itemization:

 CURRENT INVOICE SUMMARY:

 RE: (Hunton # 045890.0000006) Post-Petition

      Current Fees:                                                                                              $ 296,127.70
      Current Charges:                                                                                               2,013.58
      CURRENT INVOICE AMOUNT DUE:                                                                                $ 298,141.28




  TO RECEIVE PROPER CREDIT, PLEASE ATTACH REMITTANCE COPY WITH PAYMENT.
  FOR BILLING INQUIRIES, PLEASE CALL: 804-788-8555
  To Pay By Mail:                      To Pay by Wire Transfer or ACH:
  HUNTON ANDREWS KURTH LLP             Bank: SunTrust Bank, Richmond, VA
  PO BOX 405759                        Account Name: Hunton Andrews Kurth LLP Operating
  ATLANTA, GA 30384-5759               Account Number: 001458094
                                       ABA Transit: 061000104
                                       Swift Code (International): SNTRUS3A
                                       Information with Wire: File: 045890.0000006, Inv: 101168655, Date: 10/24/2019
Case 19-34574-KRH             Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                          Desc Main
                                     Document    Page 20 of 93
                                                                         HUNTON ANDREWS KURTH LLP
                                                                         RIVERFRONT PLAZA, EAST TOWER
                                                                         951 EAST BYRD STREET
                                                                         RICHMOND, VA 23219-4074


                                                                         TEL 804 • 788 • 8200
                                                                         FAX 804 • 788 • 8218

                                                                         EIN   XX-XXXXXXX

  INVOICE DETAIL

  LeClairRyan, PLLC                                                      FILE NUMBER:               045890.0000006
  ATTN: Lori D. Thompson                                                 INVOICE NUMBER:            101168655
  General Counsel                                                        DATE:                      10/24/2019
  Attn: Lori D. Thompson
  4405 Cox Road
  Glen Allen, VA 23060

  CLIENT NAME:           LeClairRyan, PLLC
  BILLING ATTORNEY:      TYLER P. BROWN


 RE: (Hunton # 045890.0000006) Post-Petition

 FOR PROFESSIONAL SERVICES RENDERED THROUGH OCTOBER 4, 2019:

 DATE            TIMEKEEPER                  TASK   DESCRIPTION                             HOURS           VALUE
 09/03/2019 J W HARBOUR                      110    Analysis of issues                       0.90          662.40
                                                    concerning bankruptcy filing
                                                    and communications with
                                                    counsel and preparing for
                                                    first day hearing
 09/03/2019 J W HARBOUR                      110    Preparing for hearing and                2.10        1,545.60
                                                    attending first day hearing
                                                    and analysis of related
                                                    issues and meetings and
                                                    communications with
                                                    counsel, client, Protiviti and
                                                    others
 09/03/2019 J W HARBOUR                      110    Analysis of issues                       0.30          220.80
                                                    concerning potential
                                                    response to the press
                                                    concerning bankruptcy filing
                                                    and communications with
                                                    counsel
 09/03/2019 H P LONG, III                    110    Prepare for and attend first             3.40        2,114.80
                                                    day hearing
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                Desc Main
                                Document    Page 21 of 93

  HUNTON ANDREWS KURTH LLP                                                  INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                            DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                               PAGE:      2

 DATE       TIMEKEEPER             TASK   DESCRIPTION                         HOURS           VALUE
 09/03/2019 H P LONG, III          110    Analyze, finalize and                3.10       1,928.20
                                          coordinate filing of first day
                                          pleadings (.70),
                                          communications with
                                          counsel and paralegal
                                          concerning same (.50),
                                          communications with C.
                                          Lange and L. Thompson
                                          concerning same (.20), and
                                          communications with
                                          counsel to lender (.40) and
                                          US Trustee (.30)
                                          concerning same
 09/03/2019 H P LONG, III          110    Coordinate submitting                0.30         186.60
                                          orders approving first day
                                          motions, and
                                          communications with
                                          chambers and paralegal
                                          concerning same
 09/03/2019 T P BROWN              110    Attend and participate in            1.80       1,589.40
                                          first-day hearings
 09/03/2019 T L CANADA             110    Finalize and electronically          3.00         771.00
                                          file first day motions, notice
                                          of filing of first day motions,
                                          and proposed agenda
 09/03/2019 T L CANADA             110    Prepare hearing materials            2.50         642.50
                                          for first day hearing
 09/03/2019 T L CANADA             110    Serve first day motions on           0.50         128.50
                                          core parties, top 20
                                          creditors, and parties in
                                          interest
 09/03/2019 T L CANADA             110    Prepare and submit orders            1.30         334.10
                                          on first day motions to the
                                          court
 09/03/2019 S E DAILY              110    Correspondence with                  0.70         429.10
                                          counsel and client
                                          regarding issues related to
                                          first day filings
 09/03/2019 H P LONG, III          110    Analyze question from US             0.20         124.40
                                          Trustee concerning top 20
                                          unsecured creditors, and
                                          communications with
                                          counsel concerning same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                Desc Main
                                Document    Page 22 of 93

  HUNTON ANDREWS KURTH LLP                                                  INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                            DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                               PAGE:      3

 DATE       TIMEKEEPER             TASK   DESCRIPTION                         HOURS           VALUE
 09/03/2019 H P LONG, III          110    Communications with                  0.30         186.60
                                          chambers and counsel
                                          concerning omnibus
                                          hearing dates, and
                                          incorporate same in case
                                          management order
 09/03/2019 T P BROWN              110    Revise pleadings                     1.20       1,059.60
 09/03/2019 T P BROWN              110    Prepare for presentation of          2.80       2,472.40
                                          first-day hearings
 09/03/2019 T P BROWN              110    Meetings with client                 0.80         706.40
                                          representatives re first-day
                                          prep
 09/03/2019 T P BROWN              110    Wok on press release and             1.00         883.00
                                          calls and emails with
                                          reporters and related
                                          meeting with client
 09/04/2019 T L CANADA             110    Prepare and electronically           1.00         257.00
                                          file certificate of service for
                                          first day motions
 09/04/2019 S E DAILY              110    Correspondence with U.S.             0.20         122.60
                                          Trustee's office regarding
                                          first day filings
 09/04/2019 S E DAILY              110    Correspondence with client           0.50         306.50
                                          regarding top 20 list
 09/04/2019 H P LONG, III          110    Prepare and send email to            0.30         186.60
                                          client concerning order
                                          approving cash
                                          management motion and
                                          strategy for addressing
                                          issues raised by US
                                          Trustee concerning bank
                                          accounts
 09/04/2019 H P LONG, III          110    Analyze and comment on               0.40         248.80
                                          affidavit of service for first
                                          day motions, and
                                          coordinate filing same
 09/04/2019 T P BROWN              110    Telephone call with reporter         0.20         176.60
                                          re status of case and
                                          hearings
 09/04/2019 T P BROWN              110    Emails with LR and Protiviti         0.10           88.30
                                          re IDI and materials to
                                          collect, including insurance
                                          certificates
 09/04/2019 T L CANADA             110    Analysis of orders entered           0.50         128.50
                                          by the court on first day
                                          motions
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 23 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      4

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/04/2019 T L CANADA             110    Analysis of 2002                   0.50         128.50
                                          notifications and update
                                          service list regarding same
 09/04/2019 J E WUEBKER            110    Prepare draft motion to            0.90         384.30
                                          appoint ALCS as claims
                                          and noticing agent
 09/04/2019 J E WUEBKER            110    Review affidavits of service       1.60         683.20
                                          and coordinate service of
                                          all first day pleadings (.8);
                                          review master service list
                                          and provide comments to
                                          same (.4); communications
                                          with ALCS regarding case
                                          administration (.4)
 09/04/2019 H P LONG, III          110    Work to coordinate                 1.10         684.20
                                          engagement of ALCS,
                                          including analyzing and
                                          commenting on
                                          engagement agreement
                                          (.50), and communications
                                          with counsel and ALCS
                                          concerning same (.40); and
                                          prepare and send email to
                                          L. Thompson regarding
                                          engagement agreement
                                          (.20)
 09/04/2019 H P LONG, III          110    Analyze questions from US          0.20         124.40
                                          Trustee concerning top 20
                                          list of creditors, and work
                                          on response to same with
                                          client
 09/04/2019 H P LONG, III          110    Analyze and respond to             0.30         186.60
                                          questions from counsel to
                                          Bank of America
                                          concerning cash
                                          management order and
                                          bankruptcy case
 09/04/2019 H P LONG, III          110    Communications with                0.10           62.20
                                          chambers concerning entry
                                          of orders approving first day
                                          motions
 09/05/2019 J E WUEBKER            110    Revise draft motion to             2.20         939.40
                                          appoint ALCS as Claims
                                          and Noticing Agent and
                                          review and revise draft
                                          ALCS declaration in
                                          support of appointment
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 24 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      5

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/05/2019 H P LONG, III          110    Analyze guidelines and            0.60         373.20
                                          related information provided
                                          by US Trustee and strategy
                                          to respond to same (.40),
                                          and communications with
                                          counsel concerning same
                                          (.20)
 09/05/2019 H P LONG, III          110    Work to finalize                  0.80         497.60
                                          engagement of ALCS (.40),
                                          and communications with
                                          ALCS (.10) and client (.10)
                                          concerning same, and
                                          coordinate preparation of
                                          ALCS retention motion and
                                          analyze issues related to
                                          same (.20)
 09/05/2019 T P BROWN              110    Telephone call with R.Van         0.60         529.80
                                          Arsdale and telephone call
                                          with June Turner re 341, IDI
                                          dates and related emails
                                          with L.Thompson and calls
                                          to G.Davis re dates and
                                          materials required by UST
 09/05/2019 T P BROWN              110    Conference with T.Long re         0.10           88.30
                                          Iraqi Dinars held by LR and
                                          review related emails with
                                          LR and ULXP
 09/05/2019 T L CANADA             110    Update service list and           0.80         205.60
                                          submit copy to ALCS (.7)
                                          and request transcript of
                                          first day hearing (.1)
 09/06/2019 J W HARBOUR            110    Analysis of issues                0.20         147.20
                                          concerning first day
                                          pleadings raised by UST
                                          and communications with
                                          counsel
 09/06/2019 H P LONG, III          110    Analyze and comment on            1.10         684.20
                                          ALCS retention application
                                          and related declaration
                                          (.90), and communications
                                          with counsel concerning
                                          same (.20)
 09/06/2019 H P LONG, III          110    Analyze email from US             0.50         311.00
                                          Trustee concerning outline
                                          of issues to discuss and
                                          consider proposed
                                          responses to same, and
                                          communications with
                                          counsel concerning same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 25 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      6

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/06/2019 T P BROWN              110    Emails with R.Van Arsdale          0.20         176.60
                                          re requests and
                                          modifications to final orders
 09/06/2019 T P BROWN              110    Telephone call to June             0.20         176.60
                                          Turner and D.Jones re IDI
                                          materials and dates for IDI
                                          and 341 and related emails
                                          to G.Davis and D.Jones
 09/06/2019 T P BROWN              110    Conference with T.Long re          0.20         176.60
                                          UST requests and
                                          suggested changes to final
                                          orders
 09/06/2019 T L CANADA             110    Communications with ALCS           0.50         128.50
                                          forwarding orders for
                                          service and regarding
                                          updated service list and
                                          case management order
 09/07/2019 T P BROWN              110    Email to LR re invoice for         0.10           88.30
                                          registered agents
 09/08/2019 T P BROWN              110    Emails with L.Thompson re          0.10           88.30
                                          registered agent issues
 09/08/2019 T P BROWN              110    Review email from D.Foley          0.20         176.60
                                          re chapter 7 consideration
                                          and related email to
                                          J.Harbour
 09/09/2019 J E WUEBKER            110    Revise ALCS Motion (.9);           2.90       1,238.30
                                          review and update recent
                                          case law regarding same
                                          (1.2); revise Interim
                                          Compensation Motion (.5);
                                          conference with T Long
                                          regarding ALCS Motion and
                                          Interim Compensation
                                          Motion (.3)
 09/09/2019 J W HARBOUR            110    Communications with UST            0.10           73.60
                                          concerning pleadings for
                                          second day hearing and
                                          analysis of related issues
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                Desc Main
                                Document    Page 26 of 93

  HUNTON ANDREWS KURTH LLP                                                  INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                            DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                               PAGE:      7

 DATE       TIMEKEEPER             TASK   DESCRIPTION                         HOURS           VALUE
 09/09/2019 H P LONG, III          110    Analyze emails from the US           1.60         995.20
                                          Trustee requesting
                                          additional information
                                          regarding pending first day
                                          motions and request for call
                                          on the same (.50), work
                                          with Protiviti (.30) and client
                                          (.60) to track down same,
                                          prepare and send emails to
                                          US Trustee responding to
                                          requests, and
                                          communications with
                                          counsel concerning the
                                          same (.20)
 09/09/2019 H P LONG, III          110    Analyze email from US                0.20         124.40
                                          Trustee concerning dates
                                          for initial debtor interview
                                          and 341 meeting and
                                          communications with
                                          counsel and client
                                          concerning same
 09/09/2019 T P BROWN              110    Emails from and to                   0.30         264.90
                                          U.S.Trustee re questions
                                          on firm and final order
                                          issues on first day motions
                                          and re proposed call
 09/09/2019 T P BROWN              110    Emails with LR re IDI and            0.20         176.60
                                          341 schedule
 09/09/2019 T P BROWN              110    Conferences with T.Long re           0.20         176.60
                                          info for UST and
                                          responding to related
                                          requests
 09/09/2019 T P BROWN              110    Review proposed                      0.30         264.90
                                          supplements and other
                                          pleadings
 09/10/2019 H P LONG, III          110    Continue to gather                   1.90       1,181.80
                                          information for US Trustee
                                          concerning first day
                                          motions and issues related
                                          to bankruptcy filing (.60),
                                          and multiple
                                          communications with client
                                          and Protiviti concerning
                                          same (.40); and prepare for
                                          and participate in call with
                                          US Trustee concerning
                                          same (.90)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 27 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      8

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/10/2019 H P LONG, III          110    Analyze and comment on             1.20         746.40
                                          information from client and
                                          Protiviti for initial debtor
                                          interview (.60), and
                                          communications with client
                                          (.10) and Protiviti (.50)
                                          concerning same
 09/10/2019 T P BROWN              110    Work on providing                  0.80         706.40
                                          requested documents and
                                          info to UST
 09/10/2019 T P BROWN              110    Return call from reporter          0.10           88.30
                                          and follow up email
 09/10/2019 T P BROWN              110    Conference call with UST           0.70         618.10
                                          representatives and T.Long
                                          re background and potential
                                          resolution of final orders
                                          from first day pleadings
 09/11/2019 T L CANADA             110    Prepare Notice of Motions          0.90         231.30
                                          and Notice of Hearing for
                                          filings set for September
                                          12th
 09/11/2019 H P LONG, III          110    Prepare for and participate        0.80         497.60
                                          in call with US Trustee
                                          concerning case and US
                                          Trustee's intent to request
                                          conversion and
                                          communications with
                                          counsel concerning same
 09/11/2019 H P LONG, III          110    Continue to analyze                1.90       1,181.80
                                          information for US Trustee
                                          for initial debtor interview,
                                          and communications with
                                          client and Protiviti
                                          concerning same and
                                          preparation for meeting
                                          (1.40); and prepare and
                                          send emails to US Trustee
                                          on rolling basis with
                                          requested information (.50)
 09/11/2019 T P BROWN              110    Call with L.Thompson re            0.40         353.20
                                          results of UST call and
                                          consider related strategy
 09/11/2019 T P BROWN              110    Prepare for and participate        0.50         441.50
                                          in call with UST and VCF
                                          counsel re potential motion
                                          to convert
 09/11/2019 T P BROWN              110    Conference with T.Long             0.20         176.60
                                          following UST call
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                Desc Main
                                Document    Page 28 of 93

  HUNTON ANDREWS KURTH LLP                                                  INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                            DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                               PAGE:      9

 DATE       TIMEKEEPER             TASK   DESCRIPTION                         HOURS           VALUE
 09/11/2019 T P BROWN              110    Prepare for IDI and related          0.50         441.50
                                          emails with LR and Protiviti
                                          re same and call with
                                          G.Davis re same
 09/11/2019 T P BROWN              110    Emails with LR and Protiviti         0.20         176.60
                                          re follow up strategy call re
                                          motion to convert
 09/11/2019 T P BROWN              110    Emails with L.Thompson               0.10           88.30
                                          and T.Long re copies of
                                          pleadings for L.Thompson
 09/12/2019 J W HARBOUR            110    Preparing ALCS retention             0.50         368.00
                                          motion
 09/12/2019 T P BROWN              110    Telephone call with R. Van           0.20         176.60
                                          Arsdale re conversion
                                          request and review
                                          conversion motion
 09/12/2019 T P BROWN              110    Review numerous emails               0.20         176.60
                                          from and to D.Jones re
                                          payments to vendors and
                                          budgeting issues
 09/12/2019 T P BROWN              110    Emails with L.Thompson re            0.40         353.20
                                          motion to convert and
                                          review motion
 09/12/2019 T P BROWN              110    Review motions to be filed           0.70         618.10
                                          and related emails with LR
                                          for review and approval
 09/12/2019 T P BROWN              110    Consider response to                 0.50         441.50
                                          motion to convert case
 09/12/2019 T P BROWN              110    Telephone call with Protiviti        0.40         353.20
                                          and conference with T.Long
                                          re IDI prep and results
 09/12/2019 T L CANADA             110    Finalize Notice of Motions           0.90         231.30
                                          and notice of hearing and
                                          electronically file same
 09/12/2019 H P LONG, III          110    Prepare for and participate          2.40       1,492.80
                                          in initial debtor interview
                                          (1.50), and communications
                                          with client (.50) and Protiviti
                                          (.40) concerning same
 09/12/2019 H P LONG, III          110    Analyze motion to convert            0.40         248.80
                                          filed by US Trustee and
                                          communications with client
                                          concerning same
 09/12/2019 T P BROWN              110    Conference with D.Foley re           0.30         264.90
                                          conversion/transition
                                          strategy
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                Desc Main
                                Document    Page 29 of 93

  HUNTON ANDREWS KURTH LLP                                                  INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                            DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                               PAGE:      10

 DATE       TIMEKEEPER             TASK   DESCRIPTION                         HOURS           VALUE
 09/12/2019 T P BROWN              110    Emails with Protiviti re             0.10           88.30
                                          motion to convert
                                          discussion and IDI
 09/12/2019 T P BROWN              110    Prepare for and participate          0.90         794.70
                                          in call with LR, Protiviti and
                                          J.Harbour re conversion
                                          strategy
 09/13/2019 T L CANADA             110    Electronically file various          0.80         205.60
                                          affidavits of service
 09/13/2019 H P LONG, III          110    Analyze outline of issues            0.60         373.20
                                          from US Trustee
                                          concerning each pending
                                          motion and consider
                                          responses to same
 09/13/2019 T P BROWN              110    Review email from UST re             0.30         264.90
                                          second day hearing issues
 09/14/2019 H P LONG, III          110    Analyze spreadsheet and              0.50         311.00
                                          emails concerning task list
                                          for transfer of client files
 09/14/2019 T P BROWN              110    Email to UST re second               0.50         441.50
                                          day issues and related
                                          strategy for responding and
                                          potentially opposing
 09/16/2019 T L CANADA             110    Multiple communications              0.50         128.50
                                          with ALCS regarding
                                          service list and requirement
                                          for service list to be filed
                                          with the court
 09/16/2019 T P BROWN              110    Review email from C.Lange            0.10           88.30
                                          re former member's stock
                                          certificate issues
 09/16/2019 H P LONG, III          110    Finalize notice of                   0.90         559.80
                                          commencement and work
                                          with ALCS and Protiviti on
                                          service of same, including
                                          finalizing list of creditors
 09/16/2019 H P LONG, III          110    Work with C. Lange to                0.80         497.60
                                          finalize list of equity holders
                                          to file with the court and
                                          analyze same
 09/16/2019 H P LONG, III          110    Communications with C.               0.10           62.20
                                          Lange concerning dates for
                                          omnibus hearings and 341
                                          meeting
 09/16/2019 T P BROWN              110    Work on strategy re                  1.20       1,059.60
                                          conversion v. chapter 11
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 30 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      11

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/16/2019 T P BROWN              110    Emails with UST re                0.20         176.60
                                          conversion issues and
                                          other second day hearing
                                          issues
 09/16/2019 T P BROWN              110    Review equity holder list         0.30         264.90
                                          and related issues and
                                          emails from C.Lange and
                                          T.Long
 09/17/2019 J E WUEBKER            110    Review and coordinate             0.20           85.40
                                          filing of Service List in
                                          accordance with Case
                                          Management Procedures
 09/17/2019 T L CANADA             110    Prepare notice of service         0.30           77.10
                                          list and electronically file
                                          same
 09/17/2019 T L CANADA             110    Electronically file list of       0.30           77.10
                                          equity security holders
 09/17/2019 H P LONG, III          110    Continue coordinating             1.60         995.20
                                          service of notice of
                                          commencement and
                                          analyze and comment on
                                          service list (.60), prepare
                                          for and participate in call
                                          with ALCS, Protiviti and
                                          client concerning same
                                          (.50), and multiple
                                          communications with
                                          Protiviti concerning same
                                          (.50)
 09/17/2019 H P LONG, III          110    Analyze, finalize and             0.50         311.00
                                          coordinate filing list of
                                          equity holders and
                                          communications with client
                                          and paralegal concerning
                                          same
 09/17/2019 T P BROWN              110    Conference with T.Long re         0.20         176.60
                                          outlining issues for
                                          discussions with UST and
                                          outstanding issues
 09/17/2019 T P BROWN              110    Telephone calls with              0.50         441.50
                                          Protiviti re tasks to
                                          accomplish, projections and
                                          potential conversion
                                          strategy
 09/17/2019 T P BROWN              110    Consider strategy re              1.00         883.00
                                          conversion and cash
                                          collateral extension
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 31 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      12

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/17/2019 H P LONG, III          110    Prepare for and participate         0.90         559.80
                                          in call with U.S Trustee and
                                          T. Brown to address
                                          comments from US Trustee
                                          to pending motions and
                                          analyze email from US
                                          Trustee summarizing
                                          discussion
 09/17/2019 H P LONG, III          110    Analyze and incorporate             0.80         497.60
                                          comments from US Trustee
                                          into orders approving
                                          expense reimbursement
                                          and disposition procedures
                                          motions (.70), and
                                          communications with T.
                                          Brown concerning same
                                          (.10)
 09/17/2019 T P BROWN              110    Conferences with T.Long to          0.50         441.50
                                          prepare for call with UST
                                          and related emails from
                                          Protiviti re same
 09/17/2019 T P BROWN              110    Conference call with                0.50         441.50
                                          E.Gasparini of UST office
                                          and T.Long and related
                                          emails with UST
 09/17/2019 T P BROWN              110    Conference with T.Long re           0.20         176.60
                                          filing list of equity holders
                                          and related issues
 09/17/2019 T P BROWN              110    Review emails from                  0.20         176.60
                                          L.Thompson re former
                                          members' return of shares
                                          and consider issues
 09/18/2019 T L CANADA             110    Electronically file notice of       0.40         102.80
                                          commencement of case
                                          and 341 hearing notice
 09/18/2019 H P LONG, III          110    Analyze issues related to           0.30         186.60
                                          response deadline to
                                          motion to convert, and
                                          communications with US
                                          Trustee and counsel
                                          concerning the same
 09/18/2019 H P LONG, III          110    Coordinate filing of notice of      0.20         124.40
                                          commencement, and
                                          communications with
                                          paralegal and T. Brown
                                          concerning the same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 32 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      13

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/18/2019 T P BROWN              110    Emails with L. Thompson           0.60         529.80
                                          and prepare for conference
                                          call with Protiviti and
                                          L.Thompson
 09/18/2019 T P BROWN              110    Conference with J.Harbour         0.40         353.20
                                          re UST motion to convert
                                          and related strategy
 09/18/2019 T P BROWN              110    Review revised proposed           0.20         176.60
                                          orders and related email to
                                          T.Long
 09/18/2019 T P BROWN              110    Consider strategy re              0.30         264.90
                                          delaying certain second day
                                          hearings in coordination
                                          with UST
 09/19/2019 T P BROWN              110    Telephone call with G.Davis       0.50         441.50
                                          re potential conversion date
                                          and related strategy
 09/19/2019 T P BROWN              110    Emails with D.Foley re            0.10           88.30
                                          conversion date
                                          discussions and related
                                          issues
 09/19/2019 T P BROWN              110    Telephone call with               0.40         353.20
                                          L.Thompson re potential
                                          conversion date strategy
                                          and related issue
 09/19/2019 T P BROWN              110    Emails with UST re second         0.20         176.60
                                          day issues and conversion
                                          motion discussions
 09/19/2019 T P BROWN              110    Emails with UST re service        0.20         176.60
                                          of notice of commencement
                                          of case and related
                                          conference and emails with
                                          T.Long
 09/19/2019 T P BROWN              110    Review objections of              0.40         353.20
                                          creditor to second day
                                          issues
 09/20/2019 T P BROWN              110    Draft email re trustee            0.80         706.40
                                          transition issues to D.Foley
                                          and related emails with
                                          Protiviti and J.Harbour and
                                          related emails with D.Foley
                                          and J.Harbour
 09/20/2019 T P BROWN              110    Review oppositions to             0.30         264.90
                                          second day motions and
                                          related emails with counsel
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17            Desc Main
                                Document    Page 33 of 93

  HUNTON ANDREWS KURTH LLP                                              INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                        DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                           PAGE:      14

 DATE       TIMEKEEPER             TASK   DESCRIPTION                     HOURS           VALUE
 09/20/2019 T P BROWN              110    Review Protiviti conversion      0.80         706.40
                                          deck and related call with
                                          M.Smith and consider
                                          strategy re same
 09/20/2019 T P BROWN              110    Consider conversion              0.50         441.50
                                          strategy and related
                                          conference with J.Harbour
 09/22/2019 T P BROWN              110    Emails with D.Foley,             0.20         176.60
                                          G.Davis and J.Harbour re
                                          conversion motion and
                                          lender position
 09/22/2019 T P BROWN              110    Consider strategy re             0.30         264.90
                                          conversion motion
 09/23/2019 T L CANADA             110    Work on proposed agenda          2.80         719.60
                                          for September 26th
                                          omnibus hearing
 09/23/2019 T P BROWN              110    Telephone call with G.Davis      0.30         264.90
                                          and D.Foley re trustee and
                                          transition issues
 09/23/2019 H P LONG, III          110    Analyze joinder of ABL to        0.40         248.80
                                          motion to convert and
                                          communications with
                                          counsel regarding strategy
                                          related to same
 09/23/2019 H P LONG, III          110    Analyze and comment on           0.70         435.40
                                          agenda for second day
                                          hearing (.50) and
                                          communications with
                                          paralegal concerning same
                                          and preparation for hearing
                                          (.30)
 09/23/2019 T P BROWN              110    Call with L.Thompson re          0.50         441.50
                                          status of negotiations and
                                          related strategy concerns
 09/23/2019 T P BROWN              110    Call with G.Davis re LR          0.30         264.90
                                          concerns over process and
                                          potential conversion
                                          strategy
 09/23/2019 T P BROWN              110    Review iManage objections        0.20         176.60
 09/23/2019 H P LONG, III          110    Analyze and work on              1.80       1,119.60
                                          response to motion to
                                          convert (.90), and
                                          communications with
                                          counsel (.40) and client
                                          (.20) concerning same, and
                                          file and coordinate service
                                          of same (.30)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 34 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      15

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/23/2019 H P LONG, III          110    Analyze objection of Super-        0.10           62.20
                                          Server to disposition
                                          procedures motion
 09/23/2019 H P LONG, III          110    Analyze objection of               0.10           62.20
                                          iManage to disposition
                                          procedures motion
 09/23/2019 T P BROWN              110    Emails and conferences             0.40         353.20
                                          with J.Harbour re trustee
                                          issues
 09/23/2019 T P BROWN              110    Conferences and emails             0.20         176.60
                                          with T.Long re response to
                                          motion to convert
 09/23/2019 T P BROWN              110    Revise proposed response           0.50         441.50
                                          to motion to convert
 09/23/2019 T P BROWN              110    Review joinders and                0.20         176.60
                                          objections
 09/23/2019 T P BROWN              110    Emails with L.Thompson re          0.20         176.60
                                          potential conflict of
                                          objecting party and
                                          consider strategy re same
 09/23/2019 T P BROWN              110    Call with E.Gasparini and          0.50         441.50
                                          related calls with G.Davis re
                                          UST position and info
                                          needed
 09/24/2019 H P LONG, III          110    Analyze and prepare notice         1.40         870.80
                                          of revised orders for
                                          motions and applications
                                          pending at second day
                                          hearing (.60), including
                                          preparing blacklines for the
                                          same (.70), and file and
                                          coordinate service of same
                                          (.10)
 09/24/2019 H P LONG, III          110    Analyze responses to               0.90         559.80
                                          pleadings scheduled for
                                          second day hearing and
                                          prepare summary of same
                                          (.70) and communications
                                          with counsel concerning
                                          strategy to address same
                                          (.20)
 09/24/2019 T P BROWN              110    Telephone call with                0.40         353.20
                                          E.Gasparini and related
                                          emails with L.Thompson
                                          and C.Lange re conversion
                                          discussions
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 35 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      16

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/24/2019 T P BROWN              110    Conference with N.Kramer          0.20         176.60
                                          re research results and
                                          preparation of related
                                          emails to L. Thompson
 09/24/2019 T P BROWN              110    Review outline of objections      0.40         353.20
                                          and joinders to prepare for
                                          second day hearings and
                                          related prep
 09/24/2019 T P BROWN              110    Emails with UST re request        0.10           88.30
                                          for call with clients
 09/24/2019 T P BROWN              110    Review proposed agenda            0.40         353.20
                                          and related conferences
                                          with T.Long re filing of
                                          supplemental disclosures
                                          and other pleadings and
                                          revise same
 09/24/2019 T P BROWN              110    Prepare for cash collateral       2.40       2,119.20
                                          and conversion hearings
                                          and outline related
                                          arguments and evidence
                                          needed
 09/24/2019 T L CANADA             110    Continue work on proposed         1.20         308.40
                                          agenda for September 26th
                                          hearing
 09/24/2019 T L CANADA             110    Work on exhibits to notice        1.70         436.90
                                          of revised orders
 09/24/2019 T P BROWN              110    Telephone call with               1.30       1,147.90
                                          L.Thompson, C.Lange,
                                          D.Jones, G.Davis and
                                          M.Smith re trustee
                                          discussion, Proxios call
                                          prep, budgeting items and
                                          related strategy
 09/24/2019 T P BROWN              110    Emails with G.Davis re            0.20         176.60
                                          planning for hearing on
                                          motion to convert
 09/25/2019 T L CANADA             110    Prepare hearing materials         1.60         411.20
                                          for September 26th hearing
 09/25/2019 T P BROWN              110    Prepare for hearings on           2.80       2,472.40
                                          conversion, cash collateral
                                          use and other second-day
                                          hearings and draft related
                                          witness outlines
 09/25/2019 T P BROWN              110    Telephone call with UST           0.70         618.10
                                          and LR representatives re
                                          conversion motion and
                                          related issues
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 36 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      17

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/25/2019 T P BROWN              110    Emails and calls with             0.80         706.40
                                          L.Thompson and C.Lange
                                          re strategy on conversion
                                          motion and other issues
 09/25/2019 T P BROWN              110    Conferences with J.Harbour        0.30         264.90
                                          re strategy on conversion
                                          issues
 09/25/2019 T P BROWN              110    Telephone call with               0.20         176.60
                                          C.Lange re post-
                                          confirmation issues
 09/25/2019 H P LONG, III          110    Prepare for omnibus               2.80       1,741.60
                                          hearing on September 26th
                                          and analyzed related filings
                                          (1.10), and multiple
                                          communications with
                                          counsel, Protiviti (.70),
                                          paralegal (.80) and
                                          chambers (.20) concerning
                                          the same
 09/25/2019 J E WUEBKER            110    Review affidavits of service      0.20           85.40
                                          and coordinate filing of
                                          same
 09/26/2019 T L CANADA             110    Prepare and submit order          0.30           77.10
                                          granting client disposition
                                          motion
 09/26/2019 T L CANADA             110    Prepare and submit order          0.30           77.10
                                          granting conversion to
                                          chapter 7
 09/26/2019 T P BROWN              110    Prepare for conversion            5.50       4,856.50
                                          argument, conversion and
                                          cash collateral hearing and
                                          related witness preparation,
                                          research and client
                                          meetings
 09/26/2019 T P BROWN              110    Attend and participate in         2.00       1,766.00
                                          second-day hearings,
                                          including conversion motion
 09/26/2019 T P BROWN              110    Emails and calls with             0.70         618.10
                                          lenders' counsel re cash
                                          collateral and trustee
                                          transition issues
 09/26/2019 T P BROWN              110    Post-hearing meetings with        0.80         706.40
                                          client's representatives
 09/26/2019 T P BROWN              110    Conferences with J.Harbour        0.40         353.20
                                          re hearing and negotiating
                                          strategy for second-day
                                          issues
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                 Desc Main
                                Document    Page 37 of 93

  HUNTON ANDREWS KURTH LLP                                                   INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                             DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                                PAGE:      18

 DATE       TIMEKEEPER             TASK   DESCRIPTION                          HOURS           VALUE
 09/26/2019 H P LONG, III          110    Prepare for and attend                5.30       3,296.60
                                          omnibus hearing scheduled
                                          for September 26th and
                                          analyze issues related to
                                          same
 09/26/2019 H P LONG, III          110    Analyze, finalize and                 0.80         497.60
                                          coordinate submission of
                                          orders on second day
                                          pleadings to chambers
                                          (.50), and communications
                                          with chambers (.10) and
                                          paralegal (.20) concerning
                                          same
 09/26/2019 H P LONG, III          110    Analyze and respond to                0.20         124.40
                                          questions from C. Lange
                                          concerning update to firm's
                                          website in connection with
                                          upcoming conversion of
                                          case
 09/27/2019 T L CANADA             110    Electronically file affidavit of      0.20           51.40
                                          service
 09/27/2019 T L CANADA             110    Request quote for                     0.30           77.10
                                          publication of client file
                                          disposition notice
 09/27/2019 T L CANADA             110    Analysis of orders entered            0.50         128.50
                                          by the court and
                                          communications with ALCS
                                          regarding service
 09/27/2019 T P BROWN              110    Conference with T.Long re             0.20         176.60
                                          logistics for ALCS notice to
                                          clients and related issues
 09/27/2019 T P BROWN              110    Conference with T.Long re             0.10           88.30
                                          ALCS website needs
 09/27/2019 T P BROWN              110    Telephone call with                   0.30         264.90
                                          L.Tavenner re potential
                                          meeting and transition
                                          planning for conversion and
                                          follow-up email to same
 09/27/2019 T P BROWN              110    Emails with L.Thompson,               0.20         176.60
                                          C.Lange and G.Davis re
                                          meeting with prospective
                                          trustee and logistics for
                                          meeting
 09/27/2019 H P LONG, III          110    Communications with                   0.20         124.40
                                          chambers and counsel
                                          concerning entry of second
                                          day orders
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 38 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      19

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/27/2019 H P LONG, III          110    Analyze and prepare                0.90         559.80
                                          summary of outstanding
                                          items for chapter 7 trustee
                                          (.80) and communications
                                          with counsel concerning the
                                          same (.10)
 09/30/2019 T P BROWN              110    Emails with LR re trustee          0.10           88.30
                                          meeting for transition and
                                          with Protiviti re same
 09/30/2019 T P BROWN              110    Prepare for trustee                1.60       1,412.80
                                          transition meeting and draft
                                          related topics list
 09/30/2019 T P BROWN              110    Emails with UST and                0.10           88.30
                                          conference with T.Long re
                                          retrieval of will from LR
                                          escrow
 09/30/2019 H P LONG, III          110    Continue to analyze                0.70         435.40
                                          pending issues for chapter
                                          7 trustee and
                                          communications with
                                          counsel concerning same
 10/01/2019 J W HARBOUR            110    Analysis of conversion and         0.30         220.80
                                          other issues
 10/01/2019 T P BROWN              110    Prepare for meeting with           0.40         353.20
                                          potential trustee re
                                          transition issues
 10/01/2019 T P BROWN              110    Meeting with Protiviti, LR,        5.60       4,944.80
                                          L.Tavenner and P.Beran re
                                          transition issues
 10/01/2019 T P BROWN              110    Emails with L.Thompson re          0.20         176.60
                                          341 meeting and potential
                                          attendance or continuance
                                          and related emails to UST
                                          re same
 10/02/2019 J W HARBOUR            110    Analysis of conversion             0.10           73.60
                                          issues and related matters
 10/02/2019 T P BROWN              110    Call with G.Davis re post-         0.10           88.30
                                          conversion hearing
                                          anticipated to operate
                                          business
 10/02/2019 H P LONG, III          110    Analyze and respond to             0.70         435.40
                                          questions from clerk's office
                                          concerning role of claims
                                          agent (.40), and
                                          communications with ALCS
                                          concerning the same (.30)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 39 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      20

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 10/03/2019 J W HARBOUR            110    Analysis of conversion             0.20         147.20
                                          issues and communications
                                          with counsel to lender
 10/03/2019 T P BROWN              110    Consider issues re                 0.20         176.60
                                          conversion and related
                                          preparation
 10/04/2019 J W HARBOUR            110    Analysis of conversion             0.10           73.60
                                          issues and communications
                                          with counsel
 10/04/2019 T P BROWN              110    Emails with C.Lange re             0.20         176.60
                                          potential Glen Allen visit by
                                          trustee and related email to
                                          L.Tavenner
 10/04/2019 T P BROWN              110    Collect materials to send to       0.20         176.60
                                          trustee upon appointment
                                          TOTAL 110                        147.20
 09/03/2019 J W HARBOUR            120    Preparing for first day            2.20       1,619.20
                                          hearing including
                                          concerning settlement
                                          procedures motion and seal
                                          motion, preparing
                                          settlement procedures
                                          order and communications
                                          with counsel
 09/04/2019 J W HARBOUR            120    Analysis of issues                 0.50         368.00
                                          concerning receivables
                                          settlement procedures
                                          order and communications
                                          with OnSite and with client
 09/04/2019 H P LONG, III          120    Analyze and coordinate             0.10           62.20
                                          submission of motion
                                          approving receivables
                                          motion
 09/05/2019 J W HARBOUR            120    Analysis of issues                 0.50         368.00
                                          concerning settlement
                                          procedures issues and
                                          communications with
                                          OnSite and analysis of
                                          related issues
 09/06/2019 J W HARBOUR            120    Analysis of collection             0.50         368.00
                                          matters including
                                          concerning settlement
                                          procedures order and
                                          communications with client,
                                          OnSite and counsel
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 40 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      21

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/07/2019 J W HARBOUR            120    Communications to counsel          0.50         368.00
                                          to Lender and with OnSite
                                          and analysis of collection
                                          issues and related matters
 09/07/2019 T P BROWN              120    Emails with J.Harbour and          0.30         264.90
                                          On-Site re collection and
                                          setoff issues
 09/08/2019 J W HARBOUR            120    Analysis of collection issues      0.30         220.80
                                          and communications with
                                          OnSite and counsel and
                                          from counsel to Lender
 09/09/2019 J W HARBOUR            120    Analysis of collection issues      0.80         588.80
                                          and communications with
                                          OnSite
 09/10/2019 J W HARBOUR            120    Analysis of wind down and          0.30         220.80
                                          file disposition and lease
                                          issues and communications
                                          with counsel
 09/11/2019 J W HARBOUR            120    Analysis of third party            1.00         736.00
                                          expense issues and related
                                          materials and
                                          communications with
                                          counsel
 09/11/2019 T L CANADA             120    Prepare prepetition claims         0.40         102.80
                                          motion
 09/11/2019 J F PAGET              120    Analyze issues concerning          2.50       1,555.00
                                          payment of disbursements
                                          held for third-party vendors
 09/12/2019 J W HARBOUR            120    Analysis of issues                 1.10         809.60
                                          concerning potential
                                          conversion and various
                                          pleadings and
                                          communications with
                                          counsel, client and Protiviti
 09/12/2019 J W HARBOUR            120    Preparing expense                  2.80       2,060.80
                                          reimbursements motion and
                                          analysis of related issues
                                          and communications with
                                          counsel, client and Protiviti
 09/12/2019 T L CANADA             120    Finalize Client Expense            0.30           77.10
                                          Motion and electronically
                                          file same
 09/17/2019 J W HARBOUR            120    Analysis of receivable             0.10           73.60
                                          recovery issues and other
                                          matters
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 41 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      22

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/23/2019 J W HARBOUR            120    Analysis of expense                0.30         220.80
                                          collection and order issues
                                          and communications with
                                          OnSite
 09/23/2019 H P LONG, III          120    Analyze objection of ABL to        0.30         186.60
                                          expense reimbursement
                                          motion, and
                                          communications with
                                          counsel regarding strategy
                                          related to same
 09/25/2019 J W HARBOUR            120    Analysis of expense                0.50         368.00
                                          reimbursement motion
                                          issues including objection
                                          TOTAL 120                         15.30
 09/04/2019 T P BROWN              140    Telephone call from Bank           0.10           88.30
                                          of America counsel and
                                          related conference with
                                          T.Long
 09/04/2019 T P BROWN              140    Telephone call with                0.30         264.90
                                          C.Merritt re notice of appeal
                                          filed post-petition
 09/05/2019 T P BROWN              140    Review settlement                  0.30         264.90
                                          agreement and consider
                                          bankruptcy requirements to
                                          consummate settlement
 09/06/2019 J W HARBOUR            140    Analysis of lift stay issues       0.10           73.60
                                          concerning litigation matter
                                          and communication from
                                          counsel to claimant and
                                          communications with
                                          counsel
 09/06/2019 H P LONG, III          140    Analyze issues related to          1.20         746.40
                                          vendor refusing to perform
                                          under agreement absent
                                          payment of prepetition
                                          claim (.20), prepare and
                                          send demand letter to
                                          vendor (.70), and
                                          communications with
                                          counsel and client
                                          concerning the same (.30)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 42 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      23

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/06/2019 H P LONG, III          140    Analyze issues related to           0.30         186.60
                                          seeking approval of
                                          settlement of claim to
                                          pursue insurance, and
                                          communications with
                                          counsel concerning
                                          preparation of documents
                                          related to same
 09/06/2019 H P LONG, III          140    Analyze email from counsel          0.60         373.20
                                          to litigation claimant
                                          concerning request for stay
                                          to pursue insurance (.30),
                                          and communications with
                                          counsel to litigation
                                          claimant (.10) and client
                                          (.20) concerning same
 09/06/2019 T P BROWN              140    Conference with T.Long re           0.20         176.60
                                          stay relief to consummate
                                          settlement and related
                                          emails with L.Thompson
 09/06/2019 T P BROWN              140    Review emails with                  0.20         176.60
                                          M.Craddock's counsel and
                                          LR re potential stay relief
                                          strategy
 09/06/2019 T P BROWN              140    Work on demands to                  0.40         353.20
                                          vendors to avoid cutoffs
                                          and related telephone call
                                          with L.Thompson and
                                          conferences with T.Long
 09/09/2019 H P LONG, III          140    Analyze lift stay motion filed      0.20         124.40
                                          by Bank of America
 09/09/2019 H P LONG, III          140    Analyze threat from vendor          0.30         186.60
                                          to cease performing under
                                          agreement and
                                          communications with
                                          counsel concerning
                                          strategy to address same
 09/09/2019 T P BROWN              140    Review stay relief motion           0.30         264.90
 09/09/2019 N KRAMER               140    Prepare relief from stay            3.80       1,748.00
                                          stipulation and related
                                          motion
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 43 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      24

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/12/2019 H P LONG, III          140    Analyze threat from vendor        0.70         435.40
                                          to cease performing under
                                          agreement if prepetition
                                          claim is not paid (.10),
                                          prepare and send demand
                                          to vendor concerning same
                                          (.50), and communications
                                          with client and counsel
                                          concerning same (.10)
 09/13/2019 T L CANADA             140    Finalize and serve demand         0.80         205.60
                                          letter to BankDirect
 09/13/2019 H P LONG, III          140    Analyze notice concerning         0.30         186.60
                                          pending litigation and need
                                          to file suggestion of
                                          bankruptcy, and
                                          communications with client
                                          and paralegal concerning
                                          same
 09/13/2019 H P LONG, III          140    Prepare, finalize and             0.80         497.60
                                          coordinate sending demand
                                          letter to vendor that
                                          threatened to terminate
                                          agreement based on
                                          prepetition claim (.60), and
                                          communications with client
                                          and paralegal concerning
                                          same (.20)
 09/16/2019 H P LONG, III          140    Work to ensure prepetition        0.70         435.40
                                          action by landlord is stayed
                                          (.40), and communications
                                          with L. Thompson (.10),
                                          landlord's counsel (.10) and
                                          court (.10) concerning
                                          same
 09/16/2019 H P LONG, III          140    Analyze complaint filed by        0.50         311.00
                                          vendor in state court, and
                                          communications with
                                          vendor's counsel and court
                                          concerning stay of same,
                                          and communications with L.
                                          Thompson concerning
                                          same
 09/19/2019 T P BROWN              140    Review arbitration panel          0.30         264.90
                                          decision in Michelle
                                          Craddock case and
                                          consider impact on stay
                                          relief issues
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 44 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      25

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/19/2019 T P BROWN              140    Work on stay violation            0.30         264.90
                                          notice to vendor and related
                                          emails and conference with
                                          T.Long
 09/19/2019 T P BROWN              140    Review email from defense         0.10           88.30
                                          counsel re potential stay
                                          relief issue
 09/19/2019 H P LONG, III          140    Analyze arbitration panel         0.30         186.60
                                          ruling related to Craddock
                                          lift stay motion, and
                                          communications with
                                          counsel to Craddock
                                          concerning same
 09/19/2019 H P LONG, III          140    Analyze issues related to         0.50         311.00
                                          vendor refusing to perform
                                          under agreement based on
                                          failure to make prepetition
                                          payments, prepare and
                                          send demand to vendor
                                          concerning same, and
                                          communications with client
                                          concerning the same
 09/27/2019 T P BROWN              140    Email with LR defense             0.30         264.90
                                          counsel re insurance
                                          settlement and related stay
                                          relief needed
 09/27/2019 H P LONG, III          140    Analyze issues related to         0.70         435.40
                                          refusal by vendor to
                                          perform under agreement
                                          based on prepetition claim
                                          (.10), prepare demand
                                          letter to same (.50), and
                                          communications with client
                                          concerning same (.10)
 09/27/2019 H P LONG, III          140    Analyze and respond to            0.40         248.80
                                          questions from counsel to
                                          Bank of America
                                          concerning response
                                          deadline to lift stay motion
                                          and closure of bank
                                          accounts, analyze Bank of
                                          America's amended lift stay
                                          motion, and
                                          communications with client
                                          concerning the same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 45 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      26

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/30/2019 H P LONG, III          140    Analyze issues related to           0.90         559.80
                                          vendor refusing to perform
                                          based on prepetition claim
                                          (.20), prepare and send
                                          demand letter related to
                                          same (.50), and
                                          communications with client
                                          concerning same (.20)
 10/02/2019 T P BROWN              140    Conference with T.Long re           0.10           88.30
                                          Bank Direct stay relief
                                          demand and related issues
 10/02/2019 H P LONG, III          140    Analyze and respond to              0.60         373.20
                                          questions from opposing
                                          counsel concerning relief
                                          from stay to pursue
                                          insurance premiums
                                          TOTAL 140                          16.60
 09/03/2019 T P BROWN              150    Telephone call and emails           0.70         618.10
                                          with creditor re post-petition
                                          payments
 09/03/2019 T P BROWN              150    Meeting with client reps re         0.80         706.40
                                          creditor demands and
                                          inquiries on post-petition
                                          payments
 09/04/2019 H P LONG, III          150    Analyze and respond to              0.20         124.40
                                          question from vendor
                                          concerning bankruptcy
                                          case
 09/04/2019 H P LONG, III          150    Conference with counsel to          0.70         435.40
                                          vendor concerning
                                          bankruptcy filing and
                                          vendor's claims and
                                          continued performance
                                          post-petition (.30), and
                                          emails with counsel to
                                          vendor (.30) and client
                                          concerning same (.10)
 09/04/2019 T P BROWN              150    Emails with LR and                  0.20         176.60
                                          creditors re bankruptcy
                                          inquiries and issues
 09/05/2019 H P LONG, III          150    Communications with                 0.70         435.40
                                          former client concerning
                                          funds allegedly held in trust
                                          (.10), analyze documents
                                          related to same (.30), and
                                          communications with client
                                          concerning same (.30)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17           Desc Main
                                Document    Page 46 of 93

  HUNTON ANDREWS KURTH LLP                                             INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                       DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                          PAGE:      27

 DATE       TIMEKEEPER             TASK   DESCRIPTION                    HOURS           VALUE
 09/06/2019 H P LONG, III          150    Prepare and send email to       0.20         124.40
                                          vendor providing
                                          information concerning
                                          bankruptcy filing, and
                                          communications with client
                                          concerning same
 09/06/2019 H P LONG, III          150    Prepare and send email to       0.40         248.80
                                          fourth vendor providing
                                          information concerning
                                          bankruptcy filing, and
                                          communications with client
                                          concerning same
 09/06/2019 H P LONG, III          150    Prepare and send email to       0.30         186.60
                                          third vendor providing
                                          information concerning
                                          bankruptcy filing, and
                                          communications with client
                                          concerning same
 09/06/2019 H P LONG, III          150    Prepare and send email to       0.20         124.40
                                          second vendor providing
                                          information concerning
                                          bankruptcy filing, and
                                          communications with client
                                          concerning same
 09/09/2019 H P LONG, III          150    Work with ALCS to prepare       0.20         124.40
                                          for service of notice of
                                          commencement on
                                          creditors
 09/10/2019 T P BROWN              150    Telephone call from vendor      0.20         176.60
                                          re setoff and bills unpaid
 09/11/2019 T P BROWN              150    Review email from creditor      0.10           88.30
                                          re upaid LR bills
 09/12/2019 T P BROWN              150    Review draft demand to          0.20         176.60
                                          creditor re stay violation
                                          and related emails with
                                          T.Long
 09/12/2019 T P BROWN              150    Review email from               0.20         176.60
                                          K.Crowley re info requests
                                          and consider responses
 09/13/2019 T P BROWN              150    Review email to BankDirect      0.10           88.30
                                          re stay violation
 09/16/2019 T P BROWN              150    Emails with creditors'          0.10           88.30
                                          counsel re issues to be
                                          addressed
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 47 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      28

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/18/2019 H P LONG, III          150    Analyze and respond to            0.20         124.40
                                          email from vendor with
                                          questions concerning
                                          bankruptcy case
 09/26/2019 T P BROWN              150    Handle calls from creditors       0.60         529.80
                                          and reporters
 09/26/2019 T P BROWN              150    Review emails with                0.30         264.90
                                          objecting creditors,
                                          proposed resolutions and
                                          information requests
 09/26/2019 H P LONG, III          150    Communications with               0.40         248.80
                                          vendors concerning
                                          bankruptcy case and
                                          answer questions
                                          concerning conversion
 09/27/2019 T P BROWN              150    Telephone call with reporter      0.10           88.30
                                          and email to L.Thompson
                                          re same
 09/27/2019 H P LONG, III          150    Work to effectuate service        0.50         311.00
                                          of disposition procedures
                                          order on state entities, and
                                          communications with ALCS
                                          and client concerning the
                                          same
 09/27/2019 H P LONG, III          150    Work to effectuate actual         2.20       1,368.40
                                          and publication notice of
                                          disposition procedures,
                                          including finalizing related
                                          notices (.50) and analyzing
                                          issues related to same
                                          (.60), and communications
                                          with counsel (.20), client
                                          (.10), Protiviti (.50) and
                                          ALCS (.30) regarding the
                                          same
 09/27/2019 H P LONG, III          150    Analyze and respond to            0.20         124.40
                                          questions from vendor
                                          concerning bankruptcy
                                          case
 09/28/2019 H P LONG, III          150    Analyze information and           0.70         435.40
                                          issues related to
                                          effectuating actual and
                                          publication notice of
                                          disposition procedures and
                                          communications with ALCS
                                          and Protiviti concerning the
                                          same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 48 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      29

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/30/2019 T P BROWN              150    Emails from and to potential      0.10           88.30
                                          creditor for notice and
                                          related email to ALCS
 09/30/2019 H P LONG, III          150    Communications with               0.20         124.40
                                          vendor regarding
                                          bankruptcy case and claim
                                          deadline
 09/30/2019 H P LONG, III          150    Continue to work on               2.70       1,679.40
                                          effectuating actual and
                                          publication notice of
                                          disposition procedures
                                          (.70), analyze and update
                                          notices (.80), and
                                          communications with client
                                          (.50), Protiviti (.60) and
                                          ALCS (.10) concerning the
                                          same
 10/01/2019 T P BROWN              150    Handle call from creditor re      0.10           88.30
                                          341 meeting
 10/02/2019 T P BROWN              150    Conference with T.Long re         0.10           88.30
                                          CIT call re vendor claims
                                          and bill payment
 10/02/2019 T P BROWN              150    Emails to and from T.Long         0.20         176.60
                                          and retrieve numerous
                                          voicemails from creditors re
                                          notice of commencement
 10/02/2019 H P LONG, III          150    Communications with               0.20         124.40
                                          vendor concerning status of
                                          bankruptcy case
 10/02/2019 H P LONG, III          150    Analyze and respond to            0.30         186.60
                                          questions from vendor
                                          concerning bankruptcy
                                          case, and communications
                                          with client concerning the
                                          same
 10/02/2019 H P LONG, III          150    Communications with               0.40         248.80
                                          vendor concerning status of
                                          bankruptcy case and
                                          agreement, and
                                          communications with client
                                          concerning vendor
 10/02/2019 H P LONG, III          150    Communications with               0.20         124.40
                                          another vendor concerning
                                          status of bankruptcy case
 10/03/2019 T P BROWN              150    Emails with L.Thompson            0.10           88.30
                                          and T.Long re addition to
                                          creditor list
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 49 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      30

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 10/03/2019 H P LONG, III          150    Communications with               0.30         186.60
                                          vendor concerning status of
                                          bankruptcy case, and
                                          communications with client
                                          concerning vendor
 10/03/2019 H P LONG, III          150    Communications with               0.20         124.40
                                          vendor concerning status of
                                          bankruptcy case
                                          TOTAL 150                        15.80
 09/03/2019 J E WUEBKER            160    Begin preparing draft             1.10         469.70
                                          interim compensation
                                          procedures motion
 09/04/2019 T P BROWN              160    Work on ALCS retention            0.30         264.90
 09/04/2019 T L CANADA             160    Work on Hunton retention          3.50         899.50
                                          application
 09/05/2019 J E WUEBKER            160    Review and analyze                0.30         128.10
                                          potential Hunton retention
                                          issues and review draft
                                          parties in interest list
 09/05/2019 H P LONG, III          160    Analyze and work on issues        0.70         435.40
                                          related to retention
                                          applications (.50), and
                                          communications with
                                          paralegal and Protiviti
                                          concerning same (.20)
 09/05/2019 T P BROWN              160    Conference with T.Long re         0.30         264.90
                                          ALCS engagement issues
                                          and retainer payment
 09/05/2019 T L CANADA             160    Continue work on Hunton           1.50         385.50
                                          Retention Application and
                                          parties in interest list
                                          regarding same
 09/06/2019 J E WUEBKER            160    Revise draft Hunton               1.60         683.20
                                          retention application (1.4);
                                          conference with H Long
                                          regarding same (0.2)
 09/06/2019 H P LONG, III          160    Analyze and comment on            0.80         497.60
                                          motion to approve interim
                                          compensation procedures
                                          (.60), and communications
                                          with counsel concerning
                                          same (.20)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17            Desc Main
                                Document    Page 50 of 93

  HUNTON ANDREWS KURTH LLP                                              INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                        DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                           PAGE:      31

 DATE       TIMEKEEPER             TASK   DESCRIPTION                     HOURS           VALUE
 09/08/2019 J E WUEBKER            160    Revise draft Hunton              0.80         341.60
                                          retention application,
                                          proposed order, and
                                          declarations in support of
                                          retention
 09/09/2019 H P LONG, III          160    Analyze and comment on           1.10         684.20
                                          Hunton's retention
                                          application (.80), and
                                          communications with
                                          counsel and paralegal
                                          concerning same (.30)
 09/09/2019 H P LONG, III          160    Analyze and finalize             0.70         435.40
                                          ALCS's retention motion
                                          (.50), and communications
                                          with counsel and ALCS
                                          concerning the same (.20)
 09/09/2019 T P BROWN              160    Review Protiviti retention       0.40         353.20
                                          application and related
                                          telephone call with G.Davis
 09/10/2019 H P LONG, III          160    Analyze and respond to           0.70         435.40
                                          questions from Protiviti
                                          concerning retention
                                          application (.20), and
                                          analyze and comment on
                                          same (.50)
 09/10/2019 H P LONG, III          160    Work on parties in interest      0.70         435.40
                                          list and update Hunton
                                          application to incorporate
                                          same (.50), and
                                          communications with
                                          Protiviti concerning same
                                          (.20)
 09/11/2019 H P LONG, III          160    Continue to work on parties      0.90         559.80
                                          in interest list and update
                                          Hunton's retention
                                          application to incorporate
                                          same (.60), and
                                          communications with
                                          counsel and Protiviti
                                          concerning same (.30)
 09/11/2019 T P BROWN              160    Conferences with T.Long re       0.40         353.20
                                          retention applications of
                                          Hunton and Protiviti
 09/11/2019 T P BROWN              160    Work on Hunton statement         0.20         176.60
                                          revisions and crediting
                                          portion of retainer
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 51 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      32

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/12/2019 T P BROWN              160    Work on retention                   0.40         353.20
                                          applications and related
                                          conference with T.Long
 09/12/2019 T P BROWN              160    Telephone call with G.Davis         0.30         264.90
                                          re retention application for
                                          Protiviti
 09/12/2019 T L CANADA             160    Finalize Hunton Retention           0.70         179.90
                                          Application and
                                          electronically file same
 09/12/2019 T L CANADA             160    Finalize Protiviti Retention        0.70         179.90
                                          Application and
                                          electronically file same
 09/12/2019 T L CANADA             160    Finalize ALCS Appointment           0.70         179.90
                                          Motion and electronically
                                          file same
 09/12/2019 H P LONG, III          160    Analyze, finalize and               0.60         373.20
                                          coordinate filing of Hunton
                                          retention application (.40),
                                          and communications with
                                          counsel and client
                                          concerning same (.20)
 09/12/2019 H P LONG, III          160    Analyze, finalize and               0.50         311.00
                                          coordinate filing of ALCS
                                          retention motion, and
                                          communications with client
                                          and ALCS concerning
                                          same
 09/12/2019 H P LONG, III          160    Analyze, finalize and               0.50         311.00
                                          coordinate filing of Protiviti
                                          retention application, and
                                          communications with client
                                          and Protiviti concerning
                                          same
 09/16/2019 H P LONG, III          160    Analyze and work to                 0.60         373.20
                                          address US Trustee's
                                          comments with Hunton's
                                          retention application
 09/16/2019 H P LONG, III          160    Analyze and work with               0.40         248.80
                                          ALCS to address US
                                          Trustee's questions with
                                          ALCS's retention motion
 09/16/2019 T P BROWN              160    Emails with ALCS re                 0.10           88.30
                                          retention issues
 09/16/2019 T P BROWN              160    Emails with T.Long and              0.30         264.90
                                          Protiviti re retention issues
                                          and declaration
                                          supplements
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 52 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      33

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/17/2019 H P LONG, III          160    Analyze and incorporate             1.10         684.20
                                          comments from US Trustee
                                          into ALCS appointment
                                          motion (.70), and
                                          communications with ALCS
                                          concerning the same (.40)
 09/17/2019 T P BROWN              160    Work on ALCS retention              0.30         264.90
                                          issues and review related
                                          emails with T.Long and
                                          J.Pirrung
 09/18/2019 H P LONG, III          160    Analyze and prepare                 0.90         559.80
                                          supplemental declaration in
                                          support of Hunton's
                                          retention application to
                                          address comments from the
                                          US Trustee (.80), and
                                          communications with T.
                                          Brown concerning the same
                                          (.10)
 09/18/2019 H P LONG, III          160    Analyze and comment on              0.80         497.60
                                          supplemental declaration in
                                          support of Protiviti retention
                                          application (.40), and
                                          multiple communications
                                          with G. Davis and M. Smith
                                          concerning the same (.40)
 09/18/2019 T P BROWN              160    Work on Protiviti and               0.80         706.40
                                          Hunton supplemental
                                          disclosure issues and
                                          review UST questions
 09/18/2019 T P BROWN              160    Work on ALCS retention              0.20         176.60
                                          issues
 09/19/2019 T P BROWN              160    Review and revise                   0.40         353.20
                                          supplemental declaration
                                          and review Protiviti
                                          declaration revisions and
                                          related conference with
                                          T.Long
 09/19/2019 T P BROWN              160    Review proposed Protiviti           0.40         353.20
                                          supplemental declaration
                                          and related conference with
                                          T.Long and email with
                                          G.Davis
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 53 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      34

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/19/2019 H P LONG, III          160    Analyze and respond to            0.80         497.60
                                          questions from US Trustee
                                          concerning Hunton's
                                          retention application (.50),
                                          modify proposed order to
                                          address same (.10), and
                                          communications with US
                                          Trustee and counsel
                                          concerning the same (.20)
 09/19/2019 H P LONG, III          160    Analyze supplemental              0.70         435.40
                                          declaration in support of
                                          Protiviti's retention
                                          application to confirm it
                                          addresses US Trustee's
                                          concerns (.30), modify
                                          proposed order to address
                                          same (.10), and
                                          communications with
                                          Protiviti (.20) and US
                                          Trustee (.10) concerning
                                          the same
 09/20/2019 T P BROWN              160    Work on supplemental              0.80         706.40
                                          disclosures and related
                                          issues
 09/24/2019 T P BROWN              160    Telephone call with               0.10           88.30
                                          E.Gasparini re
                                          supplemental disclosures,
                                          review and revise same
                                          and related internal emails
 09/24/2019 H P LONG, III          160    Analyze, finalize and file        0.70         435.40
                                          supplemental declaration in
                                          support of Hunton's
                                          retention application (.40),
                                          coordinate service of same
                                          (.10), and communications
                                          with counsel concerning
                                          same (.20)
 09/24/2019 H P LONG, III          160    Analyze, finalize and file        0.60         373.20
                                          supplemental declaration in
                                          support of Protiviti's
                                          retention application (.30),
                                          coordinate service of same
                                          (.10), and communications
                                          with Protiviti concerning
                                          same (.20)
 09/25/2019 T P BROWN              160    Emails with T.Long re             0.10           88.30
                                          retention applications and
                                          hearing
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 54 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      35

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/26/2019 T L CANADA             160    Prepare and submit order           0.30           77.10
                                          granting Hunton retention
                                          application
 09/26/2019 T L CANADA             160    Prepare and submit order           0.30           77.10
                                          granting Protivit retention
                                          application
 09/26/2019 T L CANADA             160    Prepare and submit order           0.30           77.10
                                          granting ALCS appointment
                                          application
                                          TOTAL 160                         31.40
 09/03/2019 J E WUEBKER            185    Prepare notice of motion           0.20           85.40
                                          and notice of hearing for
                                          lease rejection motion
 09/03/2019 H P LONG, III          185    Analyze, finalize and              0.40         248.80
                                          coordinate filing of omnibus
                                          lease rejection motion
 09/03/2019 T L CANADA             185    Electronically file motion to      0.30           77.10
                                          reject leases
 09/04/2019 J W HARBOUR            185    Analysis of claim and lease        1.60       1,177.60
                                          issues including rejection
                                          issues and communications
                                          with counsel and with
                                          counsel to BoA, counsel to
                                          lessors and with Protiviti
 09/04/2019 H P LONG, III          185    Analyze and comment on             0.60         373.20
                                          notice of lease rejection
                                          motion, and analyze
                                          strategy for scheduling
                                          hearing on same, and
                                          communications with
                                          counsel and paralegal
                                          regarding same
 09/04/2019 H P LONG, III          185    Analyze and respond to             0.50         311.00
                                          questions from counsel to
                                          landlord concerning lease
                                          rejection motion
 09/04/2019 H P LONG, III          185    Analyze proposal from              0.60         373.20
                                          counsel to landlord
                                          concerning lease rejection
                                          motion, and
                                          communications with
                                          counsel to landlord
                                          concerning same
 09/04/2019 H P LONG, III          185    Analyze email from counsel         0.40         248.80
                                          to landlord concerning
                                          lease rejection motion and
                                          work to address same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 55 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      36

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/04/2019 H P LONG, III          185    Work on strategy for lease         1.10         684.20
                                          rejection motion and
                                          analyze issues related to
                                          decommissioning offices
                                          (.60), and communications
                                          with counsel (.30) and client
                                          (.20) concerning same
 09/04/2019 T P BROWN              185    Telephone calls from               0.10           88.30
                                          landlords' counsel
 09/04/2019 T P BROWN              185    Conference with T.Long re          0.30         264.90
                                          protocol for addressing
                                          landlord concerns
 09/04/2019 T P BROWN              185    Emails with LR and T.Long          0.10           88.30
                                          re termination proposal
 09/04/2019 T P BROWN              185    Email re potential landlord        0.20         176.60
                                          proposal from LR and
                                          related call and email from
                                          landlord counsel
 09/04/2019 T P BROWN              185    Emails from L.Thompson re          0.10           88.30
                                          security deposit questions
 09/05/2019 H P LONG, III          185    Prepare for and participate        3.10       1,928.20
                                          in lease rejection strategy
                                          call with client and counsel
                                          (1.10); analyze information
                                          and emails from C. Lange
                                          concerning same (.60);
                                          analyze inventory list of
                                          personal property (.50); and
                                          multiple communications
                                          with client and counsel
                                          concerning same (.90)
 09/05/2019 H P LONG, III          185    Analyze information from           0.30         186.60
                                          counsel to lessor
                                          concerning lease rejection
                                          motion, and
                                          communications with
                                          lessor's counsel concerning
                                          same
 09/05/2019 H P LONG, III          185    Analyze information from           0.20         124.40
                                          counsel to landlord and
                                          request for notice, and
                                          communications with ALCS
                                          and counsel for landlord
                                          concerning same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 56 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      37

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/05/2019 H P LONG, III          185    Finalize and coordinate             0.20         124.40
                                          filing of notice of lease
                                          rejection hearing, and
                                          communications with ALCS
                                          and paralegal concerning
                                          same
 09/05/2019 T P BROWN              185    Participate in conference           0.80         706.40
                                          call with LR, ULXP and
                                          T.Long re lease issues and
                                          related protocol
 09/05/2019 T P BROWN              185    Emails to T.Long re emails          0.10           88.30
                                          and calls from landlords'
                                          counsel
 09/05/2019 T L CANADA             185    Electronically file notice of       0.20           51.40
                                          filing and notice of hearing
                                          of lease motion
 09/06/2019 J W HARBOUR            185    Communications with                 0.20         147.20
                                          counsel to landlord and with
                                          counsel concerning lease
                                          rejection and related issues
 09/06/2019 H P LONG, III          185    Analyze and respond to              0.40         248.80
                                          questions from counsel to
                                          lessor concerning lease
                                          rejection motion, and
                                          communications with client
                                          and counsel to lessor
                                          concerning same
 09/06/2019 H P LONG, III          185    Communications with                 0.40         248.80
                                          counsel to lessor
                                          concerning vendor
                                          retrieving equipment from
                                          space, and communications
                                          with client concerning same
 09/06/2019 H P LONG, III          185    Prepare for and participate         1.20         746.40
                                          in call with client concerning
                                          status of decommissioning
                                          of offices and strategy
                                          related to same (.80),
                                          analyze information from
                                          client concerning same
                                          (.20), and communications
                                          with client concerning same
                                          (.20)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 57 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      38

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/07/2019 H P LONG, III          185    Analyze email from counsel        0.30         186.60
                                          to landlord concerning
                                          lease rejection and issues
                                          related to same, and
                                          communications with
                                          counsel to landlord
                                          concerning same
 09/07/2019 H P LONG, III          185    Communications with ALCS          0.10           62.20
                                          regarding updating service
                                          list for counsel to landlord
 09/09/2019 J E WUEBKER            185    Research potential effect of      1.70         725.90
                                          rejection of prime lease on
                                          rights of lessee under
                                          sublease
 09/09/2019 J W HARBOUR            185    Analysis of lease issues          0.10           73.60
                                          and communication from
                                          counsel to landlord and
                                          communications with
                                          counsel
 09/09/2019 H P LONG, III          185    Work with landlord, client        0.50         311.00
                                          and vendor to coordinate
                                          removal of leased
                                          equipment from lease site
 09/09/2019 H P LONG, III          185    Analyze issues related to         1.70       1,057.40
                                          additional leases and
                                          subleases for rejection
                                          (.60), begin to work on
                                          related motion (.40), and
                                          multiple communications
                                          with client regarding same
                                          (.70)
 09/09/2019 H P LONG, III          185    Analyze and respond to            0.60         373.20
                                          questions from counsel to
                                          landlord concerning lease
                                          rejection
 09/09/2019 H P LONG, III          185    Communications with               0.30         186.60
                                          counsel to landlord
                                          concerning proposed
                                          rejection date
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 58 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      39

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/09/2019 H P LONG, III          185    Analyze inventory of                0.90         559.80
                                          proposed abandoned
                                          property at lease sites (.40),
                                          prepare and send email to
                                          counsel to lenders
                                          concerning requests to
                                          abandon same free and
                                          clear (.20), and
                                          communications with client
                                          and counsel concerning the
                                          same (.30)
 09/10/2019 H P LONG, III          185    Continue to work with client        1.30         808.60
                                          to identify remaining leases
                                          and subleases for rejection
                                          (.60), and work on motion
                                          related to same (.70)
 09/10/2019 H P LONG, III          185    Analyze status of                   1.40         870.80
                                          decommissioning leased
                                          offices, information related
                                          to same and potential
                                          impact on rejection dates
                                          (.60) and multiple
                                          communications with client
                                          on strategy for same (.80)
 09/10/2019 H P LONG, III          185    Call with counsel to                0.20         124.40
                                          landlord concerning lease
                                          rejection motion
 09/10/2019 H P LONG, III          185    Analyze and respond to              0.30         186.60
                                          questions from landlord
                                          concerning lease rejection
                                          motion
 09/10/2019 H P LONG, III          185    Analyze and respond to              0.60         373.20
                                          questions from counsel to a
                                          fourth landlord concerning
                                          lease rejection motion, and
                                          communications with
                                          counsel to landlord to
                                          resolve informal objection
 09/10/2019 H P LONG, III          185    Communications with                 0.30         186.60
                                          counsel to another landlord
                                          concerning rejection date,
                                          and communications with
                                          client concerning same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 59 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      40

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/10/2019 H P LONG, III          185    Communications with               0.40         248.80
                                          counsel to a third landlord
                                          concerning issues related
                                          to rejection of lease,
                                          including rejection date,
                                          and communications with
                                          client concerning same
 09/10/2019 T P BROWN              185    Confs with T.Long re lease        0.50         441.50
                                          issues
 09/10/2019 T P BROWN              185    Telephone call from               0.30         264.90
                                          landlord re potential lease
                                          termination agreement and
                                          related emails with T.Long
 09/11/2019 J W HARBOUR            185    Analysis of issues                0.10           73.60
                                          concerning pleadings to be
                                          filed tomorrow and
                                          communications with
                                          counsel including
                                          concerning rejection motion
                                          and ALCS retention motion
 09/11/2019 H P LONG, III          185    Communications with               0.30         186.60
                                          vendor and counsel to
                                          lessor regarding removal of
                                          leased equipment from
                                          premises
 09/11/2019 H P LONG, III          185    Continue to work with client      1.60         995.20
                                          to finalize decommissioning
                                          of offices and analyze
                                          information regarding status
                                          of same and strategy (.70),
                                          and analyze and respond to
                                          multiple questions from
                                          client concerning same
                                          (.90)
 09/11/2019 H P LONG, III          185    Analyze and finalize second       0.50         311.00
                                          omnibus lease rejection
                                          motion and
                                          communications with
                                          counsel concerning same
 09/12/2019 J W HARBOUR            185    Preparing rejection motion        0.60         441.60
                                          and analysis of related
                                          issues and communications
                                          with counsel
 09/12/2019 T L CANADA             185    Finalize Second Omnibus           0.70         179.90
                                          Lease Rejection Motion and
                                          electronically file same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 60 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      41

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/12/2019 H P LONG, III          185    Analyze, finalize and             0.60         373.20
                                          coordinate filing of second
                                          omnibus lease rejection
                                          motion, and
                                          communications with client
                                          and counsel concerning
                                          same
 09/12/2019 H P LONG, III          185    Continue to work to resolve       0.30         186.60
                                          informal objection from
                                          landlord and
                                          communications with
                                          landlord's counsel
                                          concerning same
 09/12/2019 H P LONG, III          185    Continue to address               0.30         186.60
                                          concerns from another
                                          landlord concerning
                                          rejection date, and
                                          communications with
                                          landlord's counsel and
                                          client concerning same
 09/12/2019 T P BROWN              185    Review emails with                0.30         264.90
                                          landlords' counsel and
                                          related emails and
                                          conferences with T.Long re
                                          rejection issues
 09/13/2019 H P LONG, III          185    Analyze and respond to            0.70         435.40
                                          informal objection from
                                          counsel to landlord to lease
                                          rejection motion (.50),
                                          communications with
                                          counsel to landlord
                                          concerning same (.10), and
                                          communications with client
                                          concerning same (.10)
 09/13/2019 H P LONG, III          185    Communications with               0.40         248.80
                                          counsel to another landlord
                                          concerning lease rejection
                                          date, and communications
                                          with client concerning same
 09/13/2019 H P LONG, III          185    Communications with               0.20         124.40
                                          counsel to landlord
                                          concerning lease rejection
                                          date
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                Desc Main
                                Document    Page 61 of 93

  HUNTON ANDREWS KURTH LLP                                                  INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                            DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                               PAGE:      42

 DATE       TIMEKEEPER             TASK   DESCRIPTION                         HOURS           VALUE
 09/13/2019 H P LONG, III          185    Participate in strategy call         2.70       1,679.40
                                          with client concerning
                                          decommissioning offices
                                          (.80); participate in call with
                                          client concerning status of
                                          each office and strategy
                                          (1.20); analyze updated
                                          status report from client
                                          (.40); and communications
                                          with client and counsel
                                          concerning same (.30)
 09/14/2019 H P LONG, III          185    Analyze spreadsheet                  0.60         373.20
                                          concerning status of offices,
                                          and communications with
                                          client concerning same
 09/14/2019 T P BROWN              185    Review email with C.Lange            0.10           88.30
                                          re office closure updates
 09/16/2019 H P LONG, III          185    Analyze email from client            0.40         248.80
                                          concerning access to
                                          leased premises, and
                                          communications with
                                          landlord's counsel and
                                          client concerning same
 09/16/2019 H P LONG, III          185    Prepare for and participate          0.70         435.40
                                          in call with landlord's
                                          counsel to address
                                          concerns about lease
                                          rejection motion (.40),
                                          emails with landlord's
                                          counsel (.20) and client
                                          (.10) concerning same
 09/16/2019 H P LONG, III          185    Analyze and work with                0.50         311.00
                                          Protiviti to address US
                                          Trustee's comments with
                                          Protiviti's retention
                                          application
 09/16/2019 H P LONG, III          185    Analyze and respond to               0.50         311.00
                                          informal objection by
                                          counsel to landlord to lease
                                          rejection motion
 09/16/2019 H P LONG, III          185    Analyze email from counsel           0.70         435.40
                                          to lender confirming
                                          personal property at lease
                                          sites could be abandoned
                                          free and clear (.10), and
                                          communications with
                                          counsel to landlords
                                          concerning same (.60)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                Desc Main
                                Document    Page 62 of 93

  HUNTON ANDREWS KURTH LLP                                                  INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                            DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                               PAGE:      43

 DATE       TIMEKEEPER             TASK   DESCRIPTION                         HOURS           VALUE
 09/16/2019 T P BROWN              185    Conference with T.Long re            0.30         264.90
                                          abandonment of property
                                          issues in landlord
                                          discussions
 09/17/2019 H P LONG, III          185    Analyze and respond to               0.70         435.40
                                          informal objection from
                                          landlord to lease rejection
                                          motion, including
                                          negotiating proposed
                                          language
 09/17/2019 H P LONG, III          185    Analyze and work on                  0.60         373.20
                                          informal comment from
                                          landlord's counsel to
                                          proposed rejection date
                                          (.20), and communications
                                          with client concerning same
                                          (.40)
 09/17/2019 H P LONG, III          185    Work on strategy to                  1.90       1,181.80
                                          decommission all office and
                                          analyze information from
                                          client concerning same
                                          (.80), and multiple
                                          communications with client
                                          concerning same (1.10)
 09/17/2019 H P LONG, III          185    Analyze and respond to               0.90         559.80
                                          informal objection from
                                          counsel to another landlord,
                                          including negotiating
                                          proposed language and
                                          modified rejection date
                                          (.70), and communications
                                          with client concerning same
                                          (.20)
 09/18/2019 H P LONG, III          185    Participate in call with client      1.70       1,057.40
                                          concerning office closure
                                          update (.70), analyze
                                          information from client
                                          concerning same (.40), and
                                          multiple communications
                                          with client concerning same
                                          (.60)
 09/18/2019 H P LONG, III          185    Analyze and respond to               0.50         311.00
                                          informal comments from a
                                          fourth landlord's counsel
                                          concerning issues with
                                          personal property at space,
                                          and email landlord counsel
                                          with draft of proposed order
                                          resolving the same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 63 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      44

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/18/2019 H P LONG, III          185    Multiple communications             0.30         186.60
                                          with counsel to lessor and
                                          client concerning proposed
                                          rejection date for lease
 09/18/2019 H P LONG, III          185    Prepare and send email to           0.40         248.80
                                          counsel to another landlord
                                          with proposed order
                                          resolving informal
                                          comments to lease
                                          rejection order
 09/18/2019 H P LONG, III          185    Prepare and send email to           0.30         186.60
                                          counsel to landlord with
                                          proposed order resolving
                                          concerns with lease
                                          rejection order, and
                                          communications with
                                          counsel to landlord
                                          concerning the same
 09/18/2019 H P LONG, III          185    Multiple communications             0.50         311.00
                                          with counsel to fifth landlord
                                          concerning lease rejection
                                          motion, and email proposed
                                          order resolving related
                                          concerns
 09/18/2019 H P LONG, III          185    Prepare and send email to           0.60         373.20
                                          client summarizing status of
                                          informal responses to lease
                                          rejection motion and
                                          strategy to resolve same
                                          (.50), and communications
                                          with client concerning same
                                          (.10)
 09/18/2019 H P LONG, III          185    Multiple communications             0.40         248.80
                                          with client and counsel to a
                                          third landlord regarding
                                          proposed rejection date for
                                          leased premises, and
                                          analyze information related
                                          to same
 09/18/2019 T P BROWN              185    Work on lease and                   0.50         441.50
                                          abandonment issues
 09/19/2019 H P LONG, III          185    Communications with                 0.50         311.00
                                          counsel to another landlord
                                          concerning rejection date
                                          and work to resolve
                                          concerns related to same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 64 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      45

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/19/2019 H P LONG, III          185    Multiple communications            0.60         373.20
                                          with counsel to a third
                                          landlord regarding
                                          proposed language to
                                          resolve informal objection
                                          to lease rejection motion
 09/19/2019 H P LONG, III          185    Analyze proposed language          0.50         311.00
                                          from counsel to landlord
                                          resolving informal objection
                                          to lease rejection, and
                                          communications with
                                          counsel to landlord
                                          concerning same
 09/19/2019 H P LONG, III          185    Communications with client         0.40         248.80
                                          and counsel to landlord
                                          concerning lease rejection
                                          date and issues related to
                                          same
 09/19/2019 H P LONG, III          185    Multiple communications            0.70         435.40
                                          with counsel to landlord
                                          concerning rejection date
                                          and proposed language
                                          resolving concerns with
                                          lease rejection motion (.40),
                                          and communications with
                                          client concerning the same
                                          (.30)
 09/19/2019 H P LONG, III          185    Multiple communications            0.40         248.80
                                          with counsel to landlord
                                          concerning rejection date,
                                          and communications with
                                          client concerning the same
 09/19/2019 H P LONG, III          185    Multiple communications            0.60         373.20
                                          with counsel to a fourth
                                          landlord concerning
                                          proposed language
                                          resolving concerns with
                                          lease rejection motion
 09/20/2019 T P BROWN              185    Emails with T.Long re lease        0.20         176.60
                                          rejection issues and
                                          proposed order
 09/20/2019 T P BROWN              185    Conference with T.Long re          0.20         176.60
                                          lease discussions with
                                          landlords and counsel
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 65 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      46

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/20/2019 H P LONG, III          185    Call with client to discuss       2.10       1,306.20
                                          status of decommissioning
                                          offices (.70); analyze
                                          spreadsheet related to
                                          same (.60); and multiple
                                          communications with client
                                          concerning same (.80)
 09/20/2019 H P LONG, III          185    Multiple communications           0.50         311.00
                                          with counsel to a fourth
                                          landlord concerning
                                          proposed language
                                          resolving concerns with
                                          lease rejection motion
 09/20/2019 H P LONG, III          185    Multiple communications           0.40         248.80
                                          with counsel to another
                                          landlord concerning
                                          rejection date and proposed
                                          language resolving
                                          concerns with lease
                                          rejection motion
 09/20/2019 H P LONG, III          185    Communications with               0.40         248.80
                                          counsel to landlord
                                          concerning final version of
                                          order approving lease
                                          rejection motion, and
                                          analyze and respond to
                                          questions from counsel to
                                          landlord concerning same
 09/20/2019 H P LONG, III          185    Multiple communications           0.80         497.60
                                          with counsel to landlord
                                          concerning rejection date
                                          and proposed language
                                          resolving concerns with
                                          lease rejection motion
 09/20/2019 H P LONG, III          185    Prepare and send email to         0.90         559.80
                                          client concerning status of
                                          informal objections to lease
                                          rejection motion and
                                          communications with client
                                          concerning same
 09/20/2019 H P LONG, III          185    Analyze and respond to            0.90         559.80
                                          questions from client
                                          concerning leased
                                          equipment at former offices
                                          and work on strategy to
                                          return any such remaining
                                          equipment to equipment
                                          lessors
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 66 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      47

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/20/2019 H P LONG, III          185    Communications with               0.40         248.80
                                          counsel to a third landlord
                                          regarding removal of leased
                                          equipment from premises
                                          and communications with
                                          client concerning same
 09/20/2019 H P LONG, III          185    Finalize modifications to         0.60         373.20
                                          order approving lease
                                          rejection motion to
                                          incorporate agreed free and
                                          clear language, and
                                          prepare and send email to
                                          counsel to lenders
                                          concerning the same
 09/20/2019 H P LONG, III          185    Communications with               0.70         435.40
                                          counsel to landlord and
                                          client to resolve landlord's
                                          concerns with lease
                                          rejection date
 09/23/2019 H P LONG, III          185    Analyze updated                   1.70       1,057.40
                                          spreadsheet concerning the
                                          status of lease sites (.40),
                                          participate in call with the
                                          client concerning same
                                          (.50), and multiple
                                          communications with client
                                          concerning same (.80)
 09/23/2019 H P LONG, III          185    Communications with               0.40         248.80
                                          counsel to another lessor
                                          concerning language
                                          providing personal property
                                          at lease premises will be
                                          abandoned free and clear
                                          and response of lender to
                                          same
 09/23/2019 H P LONG, III          185    Analyze and respond to            0.60         373.20
                                          questions from counsel to
                                          landlord concerning client
                                          files at lease premises and
                                          language in order
                                          addressing same
 09/23/2019 H P LONG, III          185    Multiple communications           0.40         248.80
                                          with counsel to lessor and
                                          client concerning lease
                                          rejection date
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 67 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      48

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/23/2019 H P LONG, III          185    Communications with               0.20         124.40
                                          counsel to landlord
                                          regarding language in order
                                          resolving informal objection
                                          to lease rejection
 09/24/2019 H P LONG, III          185    Analyze spreadsheet of            1.10         684.20
                                          leased equipment and work
                                          on strategy for equipment
                                          lessors to retrieve same
                                          (.50), and multiple
                                          communications with client
                                          concerning the same (.60)
 09/24/2019 H P LONG, III          185    Work with client to               1.00         622.00
                                          effectuate strategy to
                                          surrender lease premises to
                                          landlord (.40), and multiple
                                          communications with client
                                          (.40) and counsel to
                                          landlord (.20) concerning
                                          the same
 09/24/2019 H P LONG, III          185    Communications with               0.20         124.40
                                          landlord's counsel
                                          concerning status of
                                          proposed rejection order
 09/24/2019 H P LONG, III          185    Communications with               0.50         311.00
                                          lessor's counsel concerning
                                          abandonment of property
                                          free and clear and answer
                                          questions from lessor's
                                          counsel concerning related
                                          issues
 09/24/2019 H P LONG, III          185    Communications with               0.40         248.80
                                          lessor's counsel concerning
                                          proposed order approving
                                          motion, and analyze and
                                          respond to questions from
                                          lessor's counsel concerning
                                          hearing on the same
 09/25/2019 T P BROWN              185    Conferences with T.Long re        0.30         264.90
                                          rejection issues and related
                                          hearing strategy
 09/25/2019 H P LONG, III          185    Communications with               0.30         186.60
                                          landlord's counsel
                                          concerning proposed order
                                          and questions related to
                                          hearing
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 68 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      49

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/25/2019 H P LONG, III          185    Work with client to               2.30       1,430.60
                                          effectuate strategy to
                                          transfer leased equipment
                                          to equipment lessors and
                                          analyze issues related to
                                          same (.90) and multiple
                                          communications with client
                                          (.80) and counsel to
                                          landlord (.60) concerning
                                          same and related issues
 09/25/2019 H P LONG, III          185    Analyze and respond to            0.50         311.00
                                          questions from lessor's
                                          counsel concerning hearing
                                          on lease rejection motion
                                          and surrender of personal
                                          property to landlord
 09/25/2019 H P LONG, III          185    Communications with               0.20         124.40
                                          counsel to landlord
                                          concerning proposed order
                                          resolving lease rejection
                                          motion
 09/25/2019 H P LONG, III          185    Analyze issues related to         0.90         559.80
                                          surrender of premises for
                                          rejected lease sites to
                                          landlords (.30) and multiple
                                          communications with client
                                          concerning same (.60)
 09/26/2019 T L CANADA             185    Prepare and submit order          0.30           77.10
                                          granting 1st lease rejection
                                          motion
 09/26/2019 T L CANADA             185    Prepare and submit order          0.30           77.10
                                          granting 2nd lease rejection
                                          motion
 09/26/2019 T P BROWN              185    Conference with T.Long re         0.20         176.60
                                          lease rejection presentation
                                          and strategy
 09/26/2019 H P LONG, III          185    Analyze and comment on            0.70         435.40
                                          notice to lessors concerning
                                          leased premises and
                                          surrender of same (.30),
                                          and communications with
                                          client concerning same
                                          (.40)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17            Desc Main
                                Document    Page 69 of 93

  HUNTON ANDREWS KURTH LLP                                              INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                        DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                           PAGE:      50

 DATE       TIMEKEEPER             TASK   DESCRIPTION                     HOURS           VALUE
 09/26/2019 H P LONG, III          185    Communications with              0.30         186.60
                                          counsel to landlord
                                          concerning approval of
                                          rejection motion and issues
                                          related to abandoned
                                          property
 09/26/2019 H P LONG, III          185    Analyze and respond to           0.40         248.80
                                          questions from landlord's
                                          counsel concerning
                                          abandonment of personal
                                          property
 09/27/2019 H P LONG, III          185    Analyze issues about             0.80         497.60
                                          landlord pursuing
                                          prepetition claim (.10),
                                          prepare and send demand
                                          related to same including
                                          providing rejection order
                                          and confirming
                                          abandonment of personal
                                          property (.40), and
                                          communications with
                                          landlord (.20) and client
                                          (.10) concerning same
 09/27/2019 H P LONG, III          185    Communications with client       0.50         311.00
                                          concerning any open items
                                          at rejected lease sites and
                                          analyze same, including
                                          working with lessors to
                                          provide access to
                                          equipment
 09/27/2019 H P LONG, III          185    Communications with              0.20         124.40
                                          lessor's counsel concerning
                                          abandonment of property
 10/01/2019 H P LONG, III          185    Communications with              0.20         124.40
                                          landlord's counsel
                                          concerning equipment
                                          lessors picking up
                                          equipment
 10/01/2019 H P LONG, III          185    Analyze and respond to           0.30         186.60
                                          questions from lessors'
                                          counsel concerning order
                                          authorizing rejection of
                                          lease and surrender of
                                          property
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 70 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      51

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 10/02/2019 H P LONG, III          185    Analyze emails and                0.70         435.40
                                          information from client
                                          concerning status of former
                                          lease sites and any open
                                          issues (.30) and
                                          communications with client
                                          concerning the same (.40)
 10/03/2019 H P LONG, III          185    Analyze outstanding issue         0.60         373.20
                                          at former lease site and
                                          communications with client
                                          concerning the same
                                          TOTAL 185                        75.80
 09/09/2019 T P BROWN              190    Email to L.Thompson re            0.10           88.30
                                          notice re stay and dismissal
                                          of warrant in debt
 09/13/2019 T L CANADA             190    Prepare suggestion of             1.40         359.80
                                          bankruptcy for General
                                          District Court for
                                          Charlottesville case
 09/16/2019 T P BROWN              190    Conference with T.Long re         0.20         176.60
                                          GDC hearing and stay
                                          notice
                                          TOTAL 190                         1.70
 09/03/2019 T P BROWN              210    Emails from and to clients        0.90         794.70
                                          re banking and business
                                          operations and consider
                                          strategy re same
 09/03/2019 J F PAGET              210    Analyze issues concerning         1.20         746.40
                                          wage motion and first day
                                          matters concerning same
 09/04/2019 T P BROWN              210    Emails with C.Lange re            0.20         176.60
                                          news coverage issues
 09/04/2019 T P BROWN              210    Emails with LR reps and           0.30         264.90
                                          Protiviti re premium
                                          financing letter from
                                          insurance broker
 09/04/2019 T P BROWN              210    Call with L.Thompson,             0.60         529.80
                                          D.Jones and G.Davis re
                                          expenses, segregation of
                                          expense collections and
                                          insurance issues
 09/04/2019 T P BROWN              210    Telephone call with R.Van         0.30         264.90
                                          Arsdale re business and
                                          collection issues
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 71 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      52

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/04/2019 T P BROWN              210    Review email from and to            0.10           88.30
                                          HSBC and LR re use of
                                          accounts post-bankruptcy
 09/04/2019 T P BROWN              210    Telephone call from                 0.10           88.30
                                          counsel to vendor re
                                          payments due
 09/04/2019 T P BROWN              210    Telephone call with                 0.30         264.90
                                          L.Thompson re VSB call
                                          and strategy
 09/04/2019 T P BROWN              210    Conference with T.Long re           0.20         176.60
                                          bank administrative issues
                                          due to filing and review
                                          correspondence re same
 09/04/2019 T P BROWN              210    Telephone calls to and from         0.10           88.30
                                          K.Crowley re Proxios
                                          statements and payments
 09/04/2019 T P BROWN              210    Emails with E.Hern re               0.10           88.30
                                          attorneys still practicing and
                                          related letter agreements
 09/04/2019 T P BROWN              210    Emails from and to                  0.10           88.30
                                          consultant re Proxios
                                          situation
 09/05/2019 J W HARBOUR            210    Analysis of outstanding             0.60         441.60
                                          issues including concerning
                                          insurance matters, lease
                                          issues and claim matters
                                          and communications with
                                          counsel
 09/05/2019 T P BROWN              210    Telephone call with                 0.60         529.80
                                          L.Thompson re insurance
                                          financing and payment
                                          status and consider related
                                          options and strategy
 09/05/2019 T P BROWN              210    Review emails re iManage            0.20         176.60
                                          account and suspension
                                          threat and consider
                                          response
 09/05/2019 T P BROWN              210    Telephone call with                 0.30         264.90
                                          M.Smith and G.Davis re
                                          insurance payments and
                                          premium finance issues
                                          and strategy
 09/05/2019 T P BROWN              210    Review emails with                  0.10           88.30
                                          S.Lennox re vendor
                                          invoices and payments
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 72 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      53

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/05/2019 T P BROWN              210    Emails with D.Jones re            0.10           88.30
                                          bank account logistics
 09/05/2019 T P BROWN              210    Review email from                 0.10           88.30
                                          L.Thompson and bid for
                                          recovery of laptops
 09/05/2019 T P BROWN              210    Review On-Site invoice and        0.30         264.90
                                          emails and calls with
                                          D.Jones and Protiviti re
                                          same
 09/06/2019 S S AHMAD              210    Call with Mr. Brown about         0.20         156.80
                                          malpractice and D&O
                                          insurance issues and
                                          evaluate next steps.
 09/06/2019 H P LONG, III          210    Multiple communications           0.70         435.40
                                          with client concerning
                                          status of bank accounts
                                          (.50) and analyze issues
                                          related to same (.20)
 09/06/2019 T P BROWN              210    Review Bank Direct                0.50         441.50
                                          agreement and consider
                                          related strategy
 09/06/2019 T P BROWN              210    Telephone call with               0.20         176.60
                                          D.Jones re pre-petition
                                          payment demands and
                                          insurance costs
 09/06/2019 T P BROWN              210    Telephone call with               0.40         353.20
                                          C.Lange and L.Thompson
                                          re cutoff notices, insurance
                                          issues and staffing
                                          concerns
 09/06/2019 T P BROWN              210    Review Wells Fargo stop           0.10           88.30
                                          payment emails and letter
                                          and emails with LR re same
 09/06/2019 T P BROWN              210    Telephone call with               0.60         529.80
                                          L.Thompson and insurance
                                          broker and consider
                                          insurance premium finance
                                          issues
 09/06/2019 T P BROWN              210    Conference with Syed              0.20         176.60
                                          Ahmad re insurance
                                          finance and coverage
                                          issues
 09/07/2019 T P BROWN              210    Consider strategy re              0.50         441.50
                                          insurance and premium
                                          finance obligations and
                                          review terms of agreement
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 73 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      54

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/09/2019 S S AHMAD              210    Review insurance                   1.00         784.00
                                          documents and evaluate
                                          cancellation issues and
                                          prepare email to Mr. Brown
                                          about same.
 09/09/2019 H P LONG, III          210    Work with client to close          1.10         684.20
                                          bank accounts and analyze
                                          issues related to same
                                          (.70), and multiple
                                          communications with client
                                          concerning the same (.40)
 09/09/2019 T P BROWN              210    Review insurance issues,           1.20       1,059.60
                                          coverages and premium
                                          finance payment and email
                                          documents to S.Ahmad
 09/09/2019 T P BROWN              210    Participate in conference          0.80         706.40
                                          call re insurance coverage
                                          issues with LR and Protiviti
                                          representatives
 09/09/2019 T P BROWN              210    Emails to D.Jones and              0.20         176.60
                                          L.Thompson re Wells
                                          accounts
 09/09/2019 T P BROWN              210    Review plans for retrieval of      0.30         264.90
                                          hardware containing client
                                          info
 09/09/2019 T P BROWN              210    Review emails to and from          0.10           88.30
                                          On-Site re fee and payment
                                          issues
 09/09/2019 T P BROWN              210    Emails with LR re final days       0.10           88.30
                                          of last attorneys practicing
                                          law for LR
 09/10/2019 H P LONG, III          210    Continue to work with client       0.60         373.20
                                          to close bank accounts and
                                          analyze and respond to
                                          questions from client
                                          concerning same
 09/10/2019 T P BROWN              210    Emails with LR re costs to         0.20         176.60
                                          remove and wipe laptops
                                          and related email with
                                          Protiviti
 09/10/2019 T P BROWN              210    Review VCF email re                0.70         618.10
                                          proposed changes to
                                          staffing and other expenses
                                          and consider responses
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                Desc Main
                                Document    Page 74 of 93

  HUNTON ANDREWS KURTH LLP                                                  INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                            DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                               PAGE:      55

 DATE       TIMEKEEPER             TASK   DESCRIPTION                         HOURS           VALUE
 09/10/2019 T P BROWN              210    Consider strategy re                 0.80         706.40
                                          insurance payments due for
                                          LR operations and review
                                          same
 09/11/2019 T P BROWN              210    Emails and call with                 0.30         264.90
                                          insurance broker re name
                                          changes on certificates of
                                          insurance
 09/11/2019 T P BROWN              210    Review results of research           0.50         441.50
                                          on client file disposition
                                          issues
 09/11/2019 T P BROWN              210    Emails with D.Jones and              0.20         176.60
                                          review emails with VCF re
                                          Hartford premium invoice
                                          and related strategy
 09/11/2019 T P BROWN              210    Review emails from and to            0.10           88.30
                                          LR and VCP re payments
                                          scheduled
 09/11/2019 T P BROWN              210    Discussions with J.Harbour           0.50         441.50
                                          and L.Thompson re client
                                          file delivery protocols
 09/11/2019 N KRAMER               210    Conduct research and                 9.80       4,508.00
                                          analysis related to client file
                                          preservation issues (4.5);
                                          prepare motion regarding
                                          the preservation of and
                                          procedure for disposition of
                                          client files (5.3)
 09/11/2019 J W HARBOUR            210    Analysis of outstanding              1.80       1,324.80
                                          issues including concerning
                                          client file disposition issues
                                          and related matters and
                                          pleadings and
                                          communications with client,
                                          counsel, and Protiviti
 09/11/2019 T L CANADA             210    Research on client file              0.70         179.90
                                          disposition orders and
                                          motions
 09/11/2019 H P LONG, III          210    Continue to work with client         0.60         373.20
                                          to close down bank
                                          accounts, and analyze and
                                          respond to questions
                                          concerning same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17            Desc Main
                                Document    Page 75 of 93

  HUNTON ANDREWS KURTH LLP                                              INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                        DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                           PAGE:      56

 DATE       TIMEKEEPER             TASK   DESCRIPTION                     HOURS           VALUE
 09/11/2019 H P LONG, III          210    Analyze issues and               1.10         684.20
                                          documents related to
                                          disposition procedures for
                                          client files (.70), and
                                          multiple communications
                                          with counsel concerning
                                          same (.40)
 09/11/2019 T P BROWN              210    Conference with J.Harbour        0.30         264.90
                                          re client expense payment
                                          issues and related strategy
 09/11/2019 T P BROWN              210    Calls with G.Davis re tasks      0.40         353.20
                                          to be performed by wind
                                          down team and re UST call
 09/12/2019 T P BROWN              210    Work on client expense           0.50         441.50
                                          payment issues and related
                                          motion and strategy
 09/12/2019 T P BROWN              210    Review estimates from LR         0.20         176.60
                                          re tasks to complete
 09/12/2019 N KRAMER               210    Analyze and research             1.50         690.00
                                          issues related to expense
                                          reimbursement motion
 09/12/2019 N KRAMER               210    Prepare and revise client        4.50       2,070.00
                                          file disposition procedures
                                          motion
 09/12/2019 J W HARBOUR            210    Preparing client file            2.10       1,545.60
                                          disposition motion and
                                          analysis of related issues
                                          and materials and
                                          communications with
                                          counsel and client
 09/12/2019 T L CANADA             210    Finalize Client File             0.30           77.10
                                          Disposition Motion and
                                          electronically file same
 09/12/2019 H P LONG, III          210    Analyze and comment on           1.20         746.40
                                          disposition procedures
                                          motion (.70),
                                          communications with client
                                          and counsel concerning
                                          same (.40), and coordinate
                                          filing of same (.10)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 76 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      57

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/12/2019 H P LONG, III          210    Analyze and comment on              0.90         559.80
                                          expense reimbursement
                                          motion (.50),
                                          communications with
                                          counsel and client
                                          concerning same (.30), and
                                          coordinate filing of same
                                          (.10)
 09/12/2019 J F PAGET              210    Draft motion to pay Client          4.20       2,612.40
                                          Expense Reimbursements
 09/12/2019 T P BROWN              210    Work on client file transfer        0.40         353.20
                                          protocol issues and related
                                          motion and notice
 09/13/2019 J W HARBOUR            210    Analysis of client file issues      0.60         441.60
                                          and communications with
                                          client and counsel
 09/13/2019 T P BROWN              210    Review emails from Protiviti        0.20         176.60
                                          re client expense payment
                                          analysis
 09/13/2019 T P BROWN              210    Review email from D.Jones           0.10           88.30
                                          re payments to be made
 09/14/2019 T P BROWN              210    Emails with L.Thompson re           0.20         176.60
                                          threatened policy
                                          cancellation notice and
                                          prepare response to
                                          creditor re stay violation
 09/15/2019 T P BROWN              210    Review emails from Protiviti        0.50         441.50
                                          re wind down efforts and
                                          planning and consider
                                          related strategy
 09/16/2019 J W HARBOUR            210    Analysis of file transfer and       0.50         368.00
                                          other issues and
                                          communications with client,
                                          counsel, and Protiviti
 09/16/2019 H P LONG, III          210    Analyze and respond to              0.20         124.40
                                          email from C.Lange
                                          concerning employee
                                          question
 09/16/2019 H P LONG, III          210    Analyze email from insurer          0.40         248.80
                                          concerning request to add
                                          US Trustee as notice party,
                                          and communications with
                                          insurer and Protiviti
                                          concerning same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17            Desc Main
                                Document    Page 77 of 93

  HUNTON ANDREWS KURTH LLP                                              INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                        DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                           PAGE:      58

 DATE       TIMEKEEPER             TASK   DESCRIPTION                     HOURS           VALUE
 09/16/2019 T P BROWN              210    Telephone call with G.Davis      0.50         441.50
                                          re client expense payments
                                          and related research
                                          needed
 09/16/2019 T P BROWN              210    Review emails re payment         0.40         353.20
                                          issues with lender and
                                          D.Jones and budget
                                          concerns
 09/16/2019 T P BROWN              210    Emails with E.Hern re end        0.10           88.30
                                          of practicing lawyers
 09/16/2019 T P BROWN              210    Work on client file              0.40         353.20
                                          disposition issues
 09/17/2019 T P BROWN              210    Review email from E.Hern         0.10           88.30
                                          re LR Foundation
 09/18/2019 T P BROWN              210    Emails with D.Jones re IT        0.30         264.90
                                          migration expenses and
                                          review related emails with
                                          lender
 09/18/2019 T P BROWN              210    Call with Protiviti,             1.80       1,589.40
                                          L.Thompson and C.Lange
                                          re planning for potential
                                          transition and addressing
                                          client file transfers and
                                          other budgeting issues
 09/19/2019 T P BROWN              210    Telephone call with              0.50         441.50
                                          C.Lange re vendor issues
                                          and related strategy
 09/19/2019 T P BROWN              210    Telephone call with G.Davis      1.00         883.00
                                          re de-commissioning of
                                          offices and tasks LR must
                                          accomplish
 09/19/2019 T P BROWN              210    Telephone call with              0.20         176.60
                                          C.Lange re client file
                                          disposition issues
 09/19/2019 T P BROWN              210    Emails with D.Jones re           0.10           88.30
                                          insurance payment issues
 09/19/2019 T P BROWN              210    Review emails re Proxios         0.20         176.60
                                          issues with lenders and
                                          Protiviti
 09/19/2019 T P BROWN              210    Review emails re On-Site         0.10           88.30
                                          payment issues
 09/19/2019 T P BROWN              210    Emails with L.Thompson           0.40         353.20
                                          and review BankDirect
                                          threat re cancellation of
                                          malpractice policy and
                                          related draft motion
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 78 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      59

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/19/2019 H P LONG, III          210    Work with client to close          0.80         497.60
                                          bank accounts and analyze
                                          information from client
                                          concerning same (.50), and
                                          communications with
                                          counsel to bank concerning
                                          same (.30)
 09/19/2019 H P LONG, III          210    Analyze and comment on             0.70         435.40
                                          proposed language for
                                          LeClairRyan website
                                          addressing bankruptcy filing
                                          (.50), and communications
                                          with client concerning same
                                          and related issues (.20)
 09/20/2019 T P BROWN              210    Organize Proxios call and          0.50         441.50
                                          related emails with LR,
                                          Protiviti and counsel to
                                          Proxios and lender
 09/20/2019 T P BROWN              210    Review proposed payments           0.10           88.30
                                          list and related emails from
                                          D.Jones
 09/22/2019 T P BROWN              210    Emails with S.Lennox re            0.20         176.60
                                          Proxios issues and emails
                                          with L.Thompson and
                                          K.Crowley re same
 09/23/2019 T P BROWN              210    Review emails from and to          0.20         176.60
                                          LR and Susan Lennox re
                                          Proxios services and
                                          potential for cost reductions
                                          and proposed related call
 09/23/2019 H P LONG, III          210    Analyze and respond to             0.40         248.80
                                          question from client
                                          concerning treatment of
                                          personal property in
                                          bankruptcy
 09/24/2019 T P BROWN              210    Participate in call with           1.00         883.00
                                          Proxios, VCF and debtor
                                          representatives
 09/24/2019 T P BROWN              210    Review emails from and to          0.10           88.30
                                          D.Jones re proposed
                                          expense payments and
                                          projections
 09/24/2019 T P BROWN              210    Review updates on IT               0.20         176.60
                                          migration proposal and
                                          related alternatives
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 79 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      60

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/24/2019 T P BROWN              210    Review email with                  0.10           88.30
                                          L.Thompson and G.Davis
                                          re laptop cleansing issues
 09/24/2019 N KRAMER               210    Conduct legal research and         3.90       1,794.00
                                          analysis of issues related to
                                          objections to client file
                                          disposition procedures
                                          motion (3.3); prepare
                                          correspondence to client
                                          regarding the same (.6)
 09/25/2019 J W HARBOUR            210    Analysis of file disposition       2.10       1,545.60
                                          motion issues including
                                          concerning objections and
                                          comments from objecting
                                          parties and
                                          communications with
                                          counsel, client, and counsel
                                          to Proxios and counsel to
                                          iManage and preparing
                                          order
 09/25/2019 T P BROWN              210    Emails with K.Crowley and          0.30         264.90
                                          J.Harbour re Proxios
                                          changes to file disposition
                                          motion and review related
                                          changes
 09/25/2019 T P BROWN              210    Telephone call with G.Davis        0.30         264.90
                                          and M.Smith re noticing
                                          client file protocol
 09/25/2019 T P BROWN              210    Review emails with                 0.20         176.60
                                          creditors and J.Harbour re
                                          revisions to file disposition
                                          order
 09/25/2019 T P BROWN              210    Review new proposal re IT          0.10           88.30
                                          cost reductions and impact
                                          on cash collateral budget
 09/25/2019 T P BROWN              210    Emails with D.Jones re             0.10           88.30
                                          insurance issues
 09/26/2019 J W HARBOUR            210    Analysis of issues                 1.20         883.20
                                          concerning file disposition
                                          motion and related matters
                                          and communications with
                                          counsel to Proxios and
                                          iManage and with counsel
 09/26/2019 T P BROWN              210    Correspondence from                0.20         176.60
                                          claimant and related email
                                          to L.Thompson
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 80 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      61

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/26/2019 T P BROWN              210    Coordinate file disposition         0.30         264.90
                                          notice issues
 09/26/2019 T P BROWN              210    Emails with D.Jones re              0.20         176.60
                                          insurance payments and
                                          related strategy
 09/27/2019 N KRAMER               210    Analyze and address                 1.10         506.00
                                          issues related to client file
                                          disposition procedures
 09/27/2019 J W HARBOUR            210    Analysis of file disposition        0.20         147.20
                                          issues and communications
                                          with client
 09/27/2019 T P BROWN              210    Emails with C.Lange and             0.30         264.90
                                          lenders' representatives re
                                          IT transition issues and
                                          review updates on
                                          transition planning and
                                          Proxios billing opportunities
 09/27/2019 T P BROWN              210    Telephone call with Protiviti       0.80         706.40
                                          re client file disposition
                                          notice and other logistics
                                          for work to be performed
                                          prior to conversion and
                                          follow-up emails with
                                          M.Smith
 09/27/2019 T P BROWN              210    Conferences with T.Long re          0.50         441.50
                                          file disposition notice and
                                          research issues and
                                          coordination with ALCS and
                                          Protiviti
 09/27/2019 T P BROWN              210    Emails with C.Lange and             0.20         176.60
                                          L.Thompson re client file
                                          notices and other work to
                                          perform prior to conversion
 09/27/2019 T P BROWN              210    Conference with T.Long re           0.20         176.60
                                          publication notice and
                                          finalizing form of disposition
                                          notice
 09/29/2019 T P BROWN              210    Emails to and from lenders          0.10           88.30
                                          and Protiviti re potential
                                          savings on IT costs
 09/30/2019 T P BROWN              210    Emails and telephone calls          0.40         353.20
                                          with G.Davis re client file
                                          disposition issues and
                                          notices
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                Desc Main
                                Document    Page 81 of 93

  HUNTON ANDREWS KURTH LLP                                                  INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                            DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                               PAGE:      62

 DATE       TIMEKEEPER             TASK   DESCRIPTION                         HOURS           VALUE
 09/30/2019 T P BROWN              210    Review emails from and to            0.20         176.60
                                          D.Jones and telephone call
                                          with G.Davis re expenses in
                                          and not in budget
 09/30/2019 T P BROWN              210    Conferences with T.Long re           0.50         441.50
                                          client file disposition notices
                                          and publication
 09/30/2019 T P BROWN              210    Review emails with Protiviti         0.10           88.30
                                          and LR re temporary
                                          staffing for file indexing
 09/30/2019 H P LONG, III          210    Analyze issue related to             0.70         435.40
                                          trust account (.30), and
                                          communications with client
                                          concerning same and
                                          status of all accounts (.50)
 09/30/2019 H P LONG, III          210    Analyze issues related to            1.90       1,181.80
                                          employees of contractor
                                          executing confidentiality
                                          agreement (.60), prepare
                                          related agreement (.90),
                                          and communications with
                                          client concerning the same
                                          (.40)
 09/30/2019 T P BROWN              210    Review emails to and from            0.20         176.60
                                          LR re Proxios invoice and
                                          potential to reduce cash
 09/30/2019 T P BROWN              210    Revise proposed                      0.30         264.90
                                          confidentiality agreement
                                          for use by temporary
                                          workers on file indexing
                                          project
 09/30/2019 T P BROWN              210    Emails with D.Jones re               0.10           88.30
                                          authorization sought for
                                          ULXP to hire another
                                          person
 09/30/2019 T P BROWN              210    Call with G.Davis re temp            0.10           88.30
                                          staffing issues and
                                          authorization request to DC
 09/30/2019 J W HARBOUR            210    Analysis of client file              0.20         147.20
                                          disposition issues and
                                          communications with client
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 82 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      63

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 09/30/2019 H P LONG, III          210    Analyze email from US              0.70         435.40
                                          Trustee related to attorney
                                          for former client trying to
                                          secure will (.20), work to
                                          secure same (.30), and
                                          communications with
                                          attorney for former client
                                          (.10) and US Trustee (.10)
                                          regarding same
 10/01/2019 T P BROWN              210    Review emails from                 0.10           88.30
                                          L.Thompson re NDA and
                                          related conference with
                                          T.Long
 10/01/2019 T P BROWN              210    Emails with LR, lenders and        0.40         353.20
                                          counsel re On-Site payment
                                          concerns
 10/01/2019 T P BROWN              210    Emails with D.Jones re             0.10           88.30
                                          insurance payment revision
                                          and potential notice to
                                          cancel
 10/01/2019 T P BROWN              210    Review emails and update           0.10           88.30
                                          from LR reps and S.Lennox
                                          re Proxios pricing changes
                                          and estimates
 10/01/2019 H P LONG, III          210    Analyze issues related to          0.80         497.60
                                          status of bank accounts
                                          and prepare summary of
                                          same for trustee (.50), and
                                          communications with client
                                          concerning issues related
                                          to same (.30)
 10/01/2019 T P BROWN              210    Review emails with                 0.10           88.30
                                          D.Jones re daily expected
                                          payments to vendors
 10/01/2019 T P BROWN              210    Review emails with Protiviti       0.20         176.60
                                          and LR reps re client file
                                          disposition notice issues
 10/01/2019 N KRAMER               210    Analysis of issues related to      0.60         276.00
                                          On-Site agreements
 10/01/2019 H P LONG, III          210    Work to finalize                   1.10         684.20
                                          confidentiality agreement
                                          for contract employees
                                          (.60), and communications
                                          with client and Protiviti
                                          concerning the same (.50)
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 83 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      64

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 10/01/2019 H P LONG, III          210    Work to finalize publication        0.90         559.80
                                          notice for client files (.50),
                                          and communications with
                                          client (.20), Protiviti (.40)
                                          and ALCS (.30) regarding
                                          the same
 10/01/2019 H P LONG, III          210    Work to finalize actual             1.10         684.20
                                          notice for client files (.20),
                                          and multiple
                                          communications with client
                                          (.10), ALCS (.30) and
                                          Protiviti (.50) concerning
                                          the same
 10/02/2019 T P BROWN              210    Review emails from and to           0.10           88.30
                                          C.Lange, Proxios and
                                          lenders re IT cost estimates
                                          and proposed reductions
 10/02/2019 T P BROWN              210    Emails with LR re On-Site           0.30         264.90
                                          invoice discussions and
                                          with Protiviti and D.Jones re
                                          same
 10/02/2019 T P BROWN              210    Emails with LR re rate              0.20         176.60
                                          agreement with temporary
                                          staffing firm and review
                                          same
 10/02/2019 T P BROWN              210    Calls with Protiviti re notice      0.30         264.90
                                          issues, indexing and On-
                                          Site payment concerns
 10/02/2019 T P BROWN              210    Conference with T.Long re           0.20         176.60
                                          revisions to client file
                                          disposition notice form
 10/02/2019 T P BROWN              210    Review numerous emails re           0.10           88.30
                                          anticipated expense
                                          payments from and to
                                          D.Jones and lenders
 10/02/2019 H P LONG, III          210    Analyze questions from              0.50         311.00
                                          former client concerning
                                          expense reimbursements
                                          and communications with
                                          counsel concerning
                                          response to the same
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 84 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      65

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 10/02/2019 H P LONG, III          210    Continue to work on                 1.60         995.20
                                          effectuating actual and
                                          publication notice for
                                          disposition procedures and
                                          finalizing same (.40), and
                                          multiple communications
                                          with client (.20), Protiviti
                                          (.50) and ALCS (.50)
                                          concerning the same
 10/03/2019 T P BROWN              210    Review emails re notices            0.30         264.90
                                          and publication of client file
                                          disposition procedures from
                                          and to ALCS and review
                                          proofs
 10/03/2019 T P BROWN              210    Review emails from and to           0.20         176.60
                                          LR, lenders and Proxios re
                                          expense reductions
 10/03/2019 T P BROWN              210    Review emails with                  0.10           88.30
                                          D.Jones re vendor
                                          payments
 10/03/2019 T P BROWN              210    Review emails from                  0.10           88.30
                                          C.Lange and D.Jones re
                                          IRS notice and update
 10/03/2019 H P LONG, III          210    Analyze issues related to           1.70       1,057.40
                                          finalizing mailing addresses
                                          for actual notice of
                                          disposition procedures and
                                          work with client and Protiviti
                                          on the same (.80), finalize
                                          and coordinate service of
                                          notice of disposition
                                          procedures (.50), and
                                          communications with ALCS
                                          concerning the same (.40)
                                          TOTAL 210                          91.40
 09/03/2019 N KRAMER               220    Conduct legal research and          1.90         874.00
                                          analysis related to various
                                          priority wage claim issues
 09/04/2019 T P BROWN              220    Emails with C.Lange re              0.10           88.30
                                          benefits issues
 09/04/2019 T P BROWN              220    Emails with LR and Protiviti        0.20         176.60
                                          re 401K audit issues
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 85 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      66

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/05/2019 T P BROWN              220    Emails with M.Smith and           0.70         618.10
                                          telephone call with M.Smith
                                          re adjustments to ULX
                                          employee compensation
                                          and bonuses due to staff
                                          departures and related
                                          email to LR
 09/05/2019 T P BROWN              220    Telephone call with               0.20         176.60
                                          L.Thompson re employees
                                          and staffing comp
 09/05/2019 T P BROWN              220    Review emails with LR and         0.10           88.30
                                          benefit providers re
                                          bankruptcy and future
                                          invoices
 09/06/2019 T P BROWN              220    Emails with LR and Protiviti      0.20         176.60
                                          re staffing and
                                          compensation issues
 09/06/2019 T P BROWN              220    Draft message to former           0.30         264.90
                                          employees re
                                          compensation and claims
                                          process and emails with LR
                                          re same
 09/06/2019 T P BROWN              220    Review emails between LR          0.20         176.60
                                          and Anthem/Delta Dental re
                                          claims and invoices and
                                          consider responses
 09/09/2019 T P BROWN              220    Call from and to Delta            0.10           88.30
                                          Dental's counsel re
                                          coverage and payments
 09/11/2019 T P BROWN              220    Telephone call to and             0.10           88.30
                                          emails with Delta Dental re
                                          benefit payments
 09/12/2019 T P BROWN              220    Review ULX email re               0.20         176.60
                                          updated invoice and
                                          staffing issues and related
                                          email from D.Jones
 09/14/2019 T P BROWN              220    Email with C.Lange re             0.10           88.30
                                          401(k) issues
 09/17/2019 T P BROWN              220    Emails with C.Lange re            0.10           88.30
                                          independent contractor
                                          payments to former
                                          employee
 09/19/2019 T P BROWN              220    Review email from T.Long          0.30         264.90
                                          and from ULXP re accrued
                                          severance and other benefit
                                          issues and consider related
                                          strategy
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 86 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      67

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/19/2019 T P BROWN              220    Review emails with lenders        0.10           88.30
                                          and Protiviti re KERP
                                          payments under pre-
                                          petition agreements
 09/19/2019 H P LONG, III          220    Analyze and respond to            0.60         373.20
                                          question from client
                                          concerning employee
                                          issues (.40), and
                                          communications with
                                          counsel concerning the
                                          same (.20)
 09/25/2019 T P BROWN              220    Review emails from and to         0.20         176.60
                                          J.Rosenfeld and Protiviti re
                                          staffing reductions and
                                          needs
 09/27/2019 T P BROWN              220    Telephone call with Delta         0.20         176.60
                                          Dental GC for VA re IBNR
                                          and claims for pre-petition
                                          services
 09/29/2019 T P BROWN              220    Emails to and from G.Davis        0.20         176.60
                                          and L.Thompson re
                                          benefits issues
                                          TOTAL 220                         6.10
 09/03/2019 J W HARBOUR            230    Analysis of cash collateral       1.10         809.60
                                          issues and preparing for
                                          first day hearing including
                                          concerning cash collateral
                                          motion
 09/03/2019 J W HARBOUR            230    Analysis of issues                0.60         441.60
                                          concerning cash collateral
                                          motion and requested relief
                                          and communications with
                                          UST
 09/03/2019 T P BROWN              230    Emails and conferences            0.60         529.80
                                          with Protiviti re cash
                                          collateral issues
 09/03/2019 T P BROWN              230    Emails and call with              0.30         264.90
                                          D.Foley re hearing results
                                          and press release
 09/04/2019 T P BROWN              230    Emails with Protiviti re          0.30         264.90
                                          payments and call with
                                          Protiviti re collections
 09/04/2019 T P BROWN              230    Conference with J.Harbour         0.40         353.20
                                          re On-Site collection and
                                          discount issues and review
                                          related invoice and emails
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 87 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      68

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/05/2019 T P BROWN              230    Review emails to and from         0.20         176.60
                                          LR and VCF re cash
                                          collateral uses and status
                                          protocol for reporting costs
                                          and expenses
 09/05/2019 T P BROWN              230    Consider strategy re final        0.40         353.20
                                          cash collateral use and
                                          adequate protection
 09/06/2019 T P BROWN              230    Emails and calls with             0.40         353.20
                                          G.Davis re collections and
                                          case strategy
 09/06/2019 T P BROWN              230    Review numerous emails            0.30         264.90
                                          with Protiviti, MW, D.Jones
                                          and VCF re cash reporting
                                          protocol and concerns
 09/06/2019 T P BROWN              230    Emails with J.Harbour re          0.10           88.30
                                          On-Site concerns on VCF
                                          approval process
 09/07/2019 T P BROWN              230    Review variance report            0.30         264.90
                                          draft and related emails to
                                          M.Smith and L.Thompson
 09/08/2019 T P BROWN              230    Emails with G.Davis,              0.20         176.60
                                          L.Thompson and D.Jones
                                          re expenses and budget
                                          issues
 09/09/2019 J W HARBOUR            230    Analysis of cash collateral       1.30         956.80
                                          issues and communications
                                          with counsel and Protiviti
                                          and Lender
 09/09/2019 T P BROWN              230    Call with G.Davis, M.Smith        0.60         529.80
                                          and D.Jones re cash and
                                          expenses
 09/09/2019 T P BROWN              230    Calls with G.Davis re cash        0.50         441.50
                                          collateral use and budget
                                          issues
 09/09/2019 T P BROWN              230    Prepare for and participate       1.30       1,147.90
                                          in conference call with
                                          lender, LR and Protiviti re
                                          expenses and income
                                          projections and shortfalls
 09/09/2019 T P BROWN              230    Follow up call with G.Davis       0.30         264.90
                                          re collection issues and On-
                                          Site concerns
 09/09/2019 T P BROWN              230    Review Protiviti reporting        0.20         176.60
                                          on budget compliance and
                                          curtailments
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 88 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      69

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/10/2019 J W HARBOUR            230    Analysis of outstanding           0.30         220.80
                                          issues concerning second
                                          day hearing including cash
                                          collateral matters and
                                          communications with
                                          counsel
 09/10/2019 T P BROWN              230    Review collection report          0.10           88.30
                                          and related email to
                                          J.Harbour
 09/11/2019 T P BROWN              230    Emails to and from G.Davis        0.20         176.60
                                          re cash collateral use,
                                          collections and trustee
                                          issues
 09/11/2019 T P BROWN              230    Call with L.Thompson,             1.10         971.30
                                          C.Lange, G. Davis and
                                          J.Harbour re trustee and
                                          VCF issues
 09/11/2019 T P BROWN              230    Review projections from           0.40         353.20
                                          Protiviti on cash flow
 09/11/2019 T P BROWN              230    Review daily receivables          0.10           88.30
                                          report
 09/12/2019 T P BROWN              230    Emails to and from                0.20         176.60
                                          L.Thompson re potential
                                          DIP lender and strategy
 09/13/2019 T P BROWN              230    Review daily collection           0.10           88.30
                                          report
 09/13/2019 T P BROWN              230    Review email with Protiviti       0.20         176.60
                                          re loan curtailment analysis
                                          and issue
 09/16/2019 T P BROWN              230    Telephone call with G.Davis       0.80         706.40
                                          re receipts and budget
                                          variance requests of lender
                                          and curtailment issues
 09/17/2019 T P BROWN              230    Review emails re planned          0.30         264.90
                                          payments and cash
                                          receipts from and to
                                          D.Jones and lenders
 09/18/2019 J W HARBOUR            230    Analysis of cash collateral       0.50         368.00
                                          and related issues including
                                          concerning conversion
                                          motion and
                                          communications with
                                          counsel
 09/18/2019 T P BROWN              230    Review emails with                0.30         264.90
                                          D.Jones and Protiviti re
                                          cash flow and payables
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 89 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      70

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/19/2019 J W HARBOUR            230    Analysis of cash collateral       0.40         294.40
                                          and conversion issues and
                                          other matters and
                                          communications with
                                          counsel
 09/20/2019 J W HARBOUR            230    Analysis of cash collateral       1.30         956.80
                                          and conversion issues and
                                          communications with
                                          counsel
 09/20/2019 T P BROWN              230    Review daily collections          0.10           88.30
                                          report and related call with
                                          G.Davis
 09/20/2019 T P BROWN              230    Review emails with loan           0.10           88.30
                                          broker and D.Jones re
                                          potential engagement terms
 09/20/2019 H P LONG, III          230    Analyze and respond to            0.40         248.80
                                          questions from Protiviti
                                          concerning budget and
                                          issues related to lease
                                          rejection
 09/23/2019 J W HARBOUR            230    Analysis of conversion,           0.50         368.00
                                          cash collateral, and other
                                          issues and communications
                                          with counsel
 09/23/2019 J W HARBOUR            230    Analysis of issues                0.90         662.40
                                          concerning conversion and
                                          preparing response to
                                          conversion motion
 09/23/2019 T P BROWN              230    Telephone calls with              0.20         176.60
                                          G.Davis re cash flow,
                                          expenses and projections
 09/23/2019 T P BROWN              230    Emails with Protiviti re          0.20         176.60
                                          budget and trustee
                                          discussions
 09/23/2019 T P BROWN              230    Review daily collections          0.10           88.30
                                          report
 09/23/2019 T P BROWN              230    Review proposed budget            0.40         353.20
                                          revisions and related emails
                                          from Protiviti and lender
                                          and consider related
                                          strategy
 09/23/2019 T P BROWN              230    Review D.Jones emails re          0.10           88.30
                                          expense projections and
                                          proposed payment
 09/23/2019 T P BROWN              230    Emails with L.Thompson re         0.10           88.30
                                          DIP broker discussions
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17               Desc Main
                                Document    Page 90 of 93

  HUNTON ANDREWS KURTH LLP                                                 INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                           DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                              PAGE:      71

 DATE       TIMEKEEPER             TASK   DESCRIPTION                        HOURS           VALUE
 09/23/2019 T P BROWN              230    Emails with Protiviti re            0.20         176.60
                                          curtailment to VCF and
                                          calculation of same
 09/24/2019 J W HARBOUR            230    Analysis of conversion cash         0.60         441.60
                                          collateral and other
                                          outstanding issues and
                                          communications with
                                          counsel
 09/24/2019 T P BROWN              230    Emails with UST and                 0.20         176.60
                                          Protiviti re reconciliation of
                                          performance and budget
 09/24/2019 T P BROWN              230    Review daily collections            0.10           88.30
                                          report
 09/25/2019 J W HARBOUR            230    Analysis of conversion and          1.70       1,251.20
                                          cash collateral issues and
                                          communications with
                                          counsel and Protiviti
 09/25/2019 J W HARBOUR            230    Analysis of cash collateral         1.50       1,104.00
                                          issues and preparing cash
                                          collateral order
 09/25/2019 T P BROWN              230    Meetings with Protiviti to          5.40       4,768.20
                                          prepare for hearing and
                                          cash collateral negotiations
                                          and participate in same
 09/25/2019 T P BROWN              230    Emails with Protiviti re            0.60         529.80
                                          exhibits and outlines for
                                          hearing and work on budget
                                          issues
 09/25/2019 T P BROWN              230    Telephone call with LR reps         0.60         529.80
                                          and Protiviti reps re
                                          updating cash collateral
                                          budget and strategy
                                          discussions
 09/25/2019 T P BROWN              230    Conferences with J.Harbour          0.40         353.20
                                          re strategy on cash
                                          collateral motion
 09/25/2019 T P BROWN              230    Emails and telephone call           0.50         441.50
                                          with L.Thompson re hearing
                                          prep and status of
                                          negotiations and proposals
                                          to resolve cash collateral
                                          and conversion issues
 09/25/2019 T P BROWN              230    Review daily collections            0.10           88.30
                                          report
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17             Desc Main
                                Document    Page 91 of 93

  HUNTON ANDREWS KURTH LLP                                               INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                         DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                            PAGE:      72

 DATE       TIMEKEEPER             TASK   DESCRIPTION                      HOURS           VALUE
 09/26/2019 T L CANADA             230    Prepare and submit order          0.30           77.10
                                          granting cash collateral
                                          motion
 09/26/2019 J W HARBOUR            230    Preparing for hearing and         2.30       1,692.80
                                          attending hearing and
                                          communications with client,
                                          counsel and Protiviti
 09/26/2019 J W HARBOUR            230    Analysis of cash collateral       2.00       1,472.00
                                          issues and preparing cash
                                          collateral order and
                                          communications with
                                          counsel, Protiviti, and
                                          counsel to lender
 09/26/2019 J W HARBOUR            230    Analysis of conversion            1.60       1,177.60
                                          issues and cash collateral
                                          issues and communications
                                          with counsel and counsel to
                                          Lender and preparing
                                          conversion order
 09/26/2019 T P BROWN              230    Emails and calls with             0.50         441.50
                                          Protiviti re cash collateral
                                          budget issues
 09/26/2019 T P BROWN              230    Review collections report         0.10           88.30
 09/27/2019 J W HARBOUR            230    Analysis of cash collateral       0.40         294.40
                                          and other issues and
                                          communications with
                                          counsel to Lender and
                                          counsel and counsel to
                                          iManage
 09/27/2019 T P BROWN              230    Review daily collections          0.10           88.30
                                          report
 09/27/2019 T P BROWN              230    Email with D.Foley and            0.10           88.30
                                          M.Smith re Excel
                                          spreadsheet for cash
                                          collateral budget
 09/27/2019 T P BROWN              230    Emails with J.Harbour re          0.20         176.60
                                          cash collateral orders and
                                          related inquiries and
                                          conference with J.Harbour
                                          re same
 09/30/2019 T P BROWN              230    Review numerous emails            0.20         176.60
                                          with LR, lenders and
                                          Protiviti re curtailment and
                                          budget variances
 09/30/2019 T P BROWN              230    Review daily cash report          0.10           88.30
Case 19-34574-KRH        Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17              Desc Main
                                Document    Page 92 of 93

  HUNTON ANDREWS KURTH LLP                                                INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                          DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                             PAGE:      73

 DATE       TIMEKEEPER             TASK   DESCRIPTION                       HOURS           VALUE
 10/01/2019 T P BROWN              230    Review daily collection            0.10           88.30
                                          report
 10/02/2019 T P BROWN              230    Emails to L.Tavenner re            0.10           88.30
                                          invoice for insurance
                                          payment to include in
                                          budget
 10/02/2019 T P BROWN              230    Review daily cash report           0.10           88.30
 10/03/2019 T P BROWN              230    Review emails re daily             0.10           88.30
                                          collections from LR
 10/04/2019 T P BROWN              230    Review emails re                   0.40         353.20
                                          curtailment calculation, wire
                                          and other expenses from
                                          and to D.Jones, M.Smith
                                          and lender
                                          TOTAL 230                         39.40
 10/01/2019 T P BROWN              240    Review emails from and             0.10           88.30
                                          related conference with
                                          G.Davis, L.Thompson and
                                          C.Lange re tax issues
                                          TOTAL 240                          0.10
 09/06/2019 S E DAILY              310    Correspondence with                0.40         245.20
                                          counsel regarding creditor
                                          issues
 09/07/2019 H P LONG, III          310    Analyze information from           0.70         435.40
                                          client in connection with
                                          preparation of creditor's
                                          matrix (.30), and
                                          communications with
                                          Protiviti (.10), ALCS (.20)
                                          and counsel (.10)
                                          concerning the same
 09/24/2019 J W HARBOUR            310    Analysis of expense issues         0.20         147.20
                                          and communications with
                                          potential expense claim
                                          holder
 10/02/2019 J W HARBOUR            310    Communications with                0.30         220.80
                                          counsel and counsel to
                                          former LR client concerning
                                          expense issues
 10/03/2019 J W HARBOUR            310    Call with claimant                 0.10           73.60
                                          TOTAL 310                          1.70
                                          TOTAL HOURS                      442.50
Case 19-34574-KRH           Doc 206 Filed 10/31/19 Entered 10/31/19 14:20:17                Desc Main
                                   Document    Page 93 of 93

  HUNTON ANDREWS KURTH LLP                                                     INVOICE:   101168655
  CLIENT NAME: LeClairRyan, PLLC                                               DATE:      10/24/2019
  FILE NUMBER: 045890.0000006                                                  PAGE:      74

 TIMEKEEPER SUMMARY:

 TIMEKEEPER                      STATUS                           HOURS           RATE           VALUE
 S S AHMAD                       Partner                            1.20        784.00         940.80
 T P BROWN                       Partner                          139.00        883.00     122,737.00
 J W HARBOUR                     Partner                           45.80        736.00      33,708.80
 J F PAGET                       Counsel                            7.90        622.00       4,913.80
 S E DAILY                       Associate                          1.80        613.00       1,103.40
 N KRAMER                        Associate                         27.10        460.00      12,466.00
 H P LONG, III                   Associate                        168.40        622.00     104,744.80
 J E WUEBKER                     Associate                         13.70        427.00       5,849.90
 T L CANADA                      Paralegal                         37.60        257.00       9,663.20
                                 TOTAL FEES ($)                                            296,127.70


 TIME SUMMARY BY TASK CODE:

 CODE         DESCRIPTION                                                    HOURS               VALUE
 110          Case Administration                                            147.20         98,127.10
 120          Asset Analysis & Recovery                                       15.30         10,639.00
 140          Relief from Stay/Adequate Protection                            16.60         10,185.90
 150          Meeting and Communications w/Creditors                          15.80         10,923.80
 160          Fee/Employment Applications                                     31.40         17,383.60
 185          Assumption/Rejection of Leases & Contracts                      75.80         47,617.10
 190          Litigation                                                       1.70            624.70
 210          Business operations                                             91.40         62,991.00
 220          Employee Issues/Benefits                                         6.10          4,426.00
 230          Financing/Cash Collateral                                       39.40         31,999.00
 240          Tax Issues                                                       0.10             88.30
 310          Claims Administration & Objections                               1.70          1,122.20
                                                                             442.50        296,127.70


 FOR COSTS ADVANCED AND EXPENSES INCURRED:

                                    CODE            DESCRIPTION                                AMOUNT
                                    E106            Online Research                           1,412.38
                                    E107            Delivery/Messenger Services                200.45
                                    E109            Local Travel - Parking                       50.00
                                    E124            Other - Miscellaneous                      350.75
                                    TOTAL CURRENT EXPENSES ($)                                2,013.58

 INVOICE SUMMARY:

        Current Fees:                                                                     $ 296,127.70
        Current Charges:                                                                      2,013.58
        CURRENT INVOICE AMOUNT DUE:                                                       $ 298,141.28
